Exhibit 10.1

Execution Version

 

 

 

THIRTEENTH AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

February 26, 2015

among

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

THE GUARANTORS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Party Hereto

 

 

 

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

THIRTEENTH AMENDMENT TO SECOND

AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Thirteenth Amendment”), dated as of February 26, 2015 is among GOODRICH
PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”); each of the undersigned Guarantors (collectively, the
“Guarantors”); WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”) for the lenders party to the Credit Agreement
(collectively, the “Lenders”); and the Lenders party hereto.

R E C I T A L S

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 5, 2009, as
amended by that certain First Amendment dated as of September 22, 2009, that
certain Second Amendment dated as of October 29, 2010, that certain Third
Amendment dated as of February 4, 2011, that certain Fourth Amendment dated as
of February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011,
that certain Sixth Amendment dated as of October 31, 2011, that certain Seventh
Amendment dated as of November 2, 2012, that certain Eighth Amendment dated as
of March 13, 2013, that certain Ninth Amendment dated as of October 25, 2013,
that certain Tenth Amendment dated as of May 19, 2014, that certain Eleventh
Amendment effective as of June 30, 2014 and that certain Twelfth Amendment
effective as of September 30, 2014 (as amended, the “Credit Agreement”),
pursuant to which the Lenders have made certain loans to and other extensions of
credit on behalf of the Borrower.

B. The Borrower, the Administrative Agent and the Lenders desire to amend
certain provisions of the Credit Agreement and to make certain changes with
respect to the Borrowing Base.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Thirteenth Amendment. Unless otherwise indicated, all article
and section references in this Thirteenth Amendment refer to articles and
sections of the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendment to Credit Agreement. Effective as of the Thirteenth Amendment
Closing Date, the Credit Agreement is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
conformed Credit Agreement attached as Exhibit A hereto.

 

1



--------------------------------------------------------------------------------

Section 3. Borrowing Base.

3.1 Spring 2015 Scheduled Redetermination. As of the Thirteenth Amendment
Closing Date, the Required Lenders and the Borrower agree that the amount of the
Borrowing Base shall be $200,000,000 and such Borrowing Base shall remain in
effect until the Borrowing Base is otherwise redetermined or adjusted in
accordance with the Credit Agreement, or reduced pursuant to Section 3.2 hereof.
This provision does not limit the right of the parties to initiate interim
redeterminations of the Borrowing Base in accordance with Section 2.07(b) or
further adjustments pursuant to Section 2.07(e), Section 2.07(f),
Section 8.13(c) or Section 9.12(d). The parties hereto acknowledge and agree
that the Borrowing Base redetermination set forth in this Section 3 is the
Scheduled Redetermination scheduled for April 1, 2015 as provided in
Section 2.07. This Section 3.1 constitutes the New Borrowing Base Notice in
accordance with Section 2.07(d).

3.2 Automatic Reduction of the Borrowing Base. The Borrower may enter into a
Second Lien Facility pursuant to Section 9.02(h) (the “Second Lien Term
Facility”). On the earlier of (i) April 1, 2015 or (ii) the date the Second Lien
Term Facility is funded, the amount of the then effective Borrowing Base shall
be automatically reduced to $150,000,000 and such Borrowing Base shall remain in
effect until the Borrowing Base is otherwise redetermined or adjusted in
accordance with the Credit Agreement. Other than as set forth in the immediately
preceding sentence, the parties agree that no additional or incremental
reduction in the Borrowing Base shall result from any incurrence of debt under
the Second Lien Term Facility, provided that the Second Lien Term Facility
becomes effective on or before October 1, 2015 and the aggregate principal
amount of debt thereunder does not exceed $200,000,000. Without limiting the
express provisions of this Section 3.2, this provision does not otherwise limit
the right of the parties to initiate (a) interim redeterminations of the
Borrowing Base in accordance with Section 2.07(b), (b) further adjustments
pursuant to Section 2.07(e), Section 2.07(f) or Section 8.13(c), or
(c) adjustments pursuant to Section 9.12(d).

Section 4. Conditions Precedent. This Thirteenth Amendment shall not be deemed
to be effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02 of the Credit Agreement)
(the “Thirteenth Amendment Closing Date”):

4.1 The Administrative Agent shall have received from each Lender, the Borrower
and the Guarantors, counterparts (in such number as may be requested by
Administrative Agent) of this Thirteenth Amendment signed on behalf of such
Persons.

4.2 The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all documented out-of-pocket
expenses required to be reimbursed or paid by the Borrower under the Credit
Agreement.

4.3 No Default shall have occurred and be continuing, after giving effect to the
terms of this Thirteenth Amendment.

 

2



--------------------------------------------------------------------------------

4.4 The Administrative Agent shall have received such other documents as
Administrative Agent or special counsel to Administrative Agent may reasonably
request, including, but not limited to (a) amendments to existing mortgages to
reflect the extension of the Maturity Date effected hereby, (b) additional
mortgages as may be necessary to meet the requirements of Section 8.14(a), as
amended hereby, (c) lien searches, including UCC searches and such other
searches as the Administrative Agent may reasonably request, (d) evidence
satisfactory to the Administrative Agent that the title requirements of
Section 8.13 have been met, (e) certified copies of organizational documents,
resolutions of the board of directors, member or managers, as applicable of each
of the Parent Guarantor and the Borrower and specimen signatures of those
persons authorized to execute the Thirteenth Amendment on behalf of each of the
Parent Guarantor and the Borrower and (f) good standing certificates issued by
the jurisdiction of organization of each of the Parent Guarantor and the
Borrower.

The Administrative Agent is hereby authorized and directed to declare this
Thirteenth Amendment to be closed when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement. Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

Section 5. Post-Effective Obligation. As soon as possible, but in no event later
than 60 days after closing (or such longer period as the Administrative Agent
may agree in its sole discretion), the Borrower shall deliver to the
Administrative Agent deposit account control agreements and securities account
control agreements covering all of the deposit accounts and securities accounts,
as applicable, of the Parent Guarantor and the Borrower.

Section 6. Miscellaneous.

6.1 Confirmation. The provisions of the Credit Agreement, as amended by this
Thirteenth Amendment, shall remain in full force and effect following the
effectiveness of this Thirteenth Amendment.

6.2 Ratification and Affirmation; Representations and Warranties. The Borrower
and each Guarantor hereby (a) acknowledges the terms of this Thirteenth
Amendment; (b) ratifies and affirms its obligations under, and acknowledges,
renews and extends its continued liability under, each Loan Document to which it
is a party and agrees that each Loan Document to which it is a party remains in
full force and effect, except as expressly amended or modified hereby and
(c) represents and warrants to the Lenders that as of the Thirteenth Amendment
Closing Date, after giving effect to the terms of this Thirteenth Amendment:
(i) all of the representations and warranties contained in each Loan Document to
which it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default has occurred and is
continuing and (iii) no event, development or circumstance has occurred which
individually or in the aggregate could reasonably be expected to be a Material
Adverse Event.

 

3



--------------------------------------------------------------------------------

6.3 Loan Document. This Thirteenth Amendment is a “Loan Document” as defined and
described in the Credit Agreement and all of the terms and provisions of the
Credit Agreement relating to Loan Documents shall apply hereto.

6.4 Counterparts. This Thirteenth Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Thirteenth Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

6.5 NO ORAL AGREEMENT. THIS THIRTEENTH AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

6.6 GOVERNING LAW. THIS THIRTEENTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

[SIGNATURES BEGIN NEXT PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Thirteenth Amendment to
be duly executed as of the date first written above.

 

BORROWER: GOODRICH PETROLEUM COMPANY, L.L.C. By:

/s/ Michael J. Killelea

Name: Michael J. Killelea Title:

Senior Vice President, General Counsel and

Corporate Secretary

 

GUARANTOR: GOODRICH PETROLEUM CORPORATION By:

/s/ Jan L Schott

Name: Jan L Schott Title: Senior Vice President and Chief Financial Officer

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent and as a Lender

By:

/s/ Lila Jordan

Name: Lila Jordan Title: Managing Director

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-2



--------------------------------------------------------------------------------

LENDER: BANK OF MONTREAL, as a Lender By:

/s/ Gumaro Tijerina

Name: Gumaro Tijerina Title: Managing Director

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-3



--------------------------------------------------------------------------------

LENDER: COMPASS BANK, as a Lender By:

/s/ Ian Payne

Name: Ian Payne Title: Vice President

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-4



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A., as a Lender By:

/s/ Darren Vanek

Name: Darren Vanek Title: Executive Director

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-5



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A., as a Lender By:

/s/ Joseph Scott

Name: Joseph Scott Title: Managing Director

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-6



--------------------------------------------------------------------------------

LENDER: ROYAL BANK OF CANADA, as a Lender By:

/s/ Mark Lumpkin, Jr.

Name: Mark Lumpkin, Jr. Title: Authorized Signatory

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-7



--------------------------------------------------------------------------------

LENDER: THE BANK OF NOVA SCOTIA, as a Lender By:

/s/ Alan Dawson

Name: Alan Dawson Title: Director

Signature Page to Thirteenth Amendment to Second A&R Credit Agreement

 

S-8



--------------------------------------------------------------------------------

Exhibit A

Conformed Copy

Incorporating changes from: First Amendment – September 22, 2009, Second
Amendment—October 29, 2010, Third Amendment—February 4, 2011, Fourth
Amendment—February 25, 2011, Fifth Amendment—May 16, 2011, Sixth
Amendment—October 31, 2011, the Resignation, Consent and Appointment Agreement
and Amendment Agreement—April 20, 2012, the Seventh Amendment – November 2,
2012– the Eighth Amendment – March 13, 2013, Borrowing Base Agreement and Master
Assignment—April 30, 2013, the Ninth Amendment – October 25, 2013, the Tenth
Amendment – May 19, 2014, the Eleventh Amendment – June 30, 2014, and the
Twelfth Amendment – September 30, 2014 and as amended by the Thirteenth
Amendment, dated as of February 26, 2015.

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of May 5, 2009

among

GOODRICH PETROLEUM CORPORATION,

as Parent Guarantor,

GOODRICH PETROLEUM COMPANY, L.L.C.,

as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,1

as Administrative Agent,

BANK OF MONTREAL,

as Syndication Agent,

COMPASS BANK,

as Documentation Agent

and

The Lenders Party Hereto

 

 

WELLS FARGO SECURITIES, LLC

Sole Lead Arranger and Sole Bookrunner

 

1  Per the ATA.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I      DEFINITIONS AND ACCOUNTING MATTERS    Section
1.01   Terms Defined Above      1    Section 1.02   Certain Defined Terms      1
   Section 1.03   Types of Loans and Borrowings      27    Section 1.04   Terms
Generally; Rules of Construction      27    Section 1.05   Accounting Terms and
Determinations; GAAP      28      ARTICLE II      THE CREDITS    Section 2.01  
Commitments      28    Section 2.02   Loans and Borrowings      28    Section
2.03   Requests for Borrowings      29    Section 2.04   Interest Elections     
30    Section 2.05   Funding of Borrowings      33    Section 2.06   Termination
and Reduction of Aggregate Maximum Credit Amounts      33    Section 2.07  
Borrowing Base      34    Section 2.08   Letters of Credit      37      ARTICLE
III      PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES    Section 3.01  
Repayment of Loans      42    Section 3.02   Interest      42    Section 3.03  
Alternate Rate of Interest      43    Section 3.04   Prepayments      43   
Section 3.05   Fees      45      ARTICLE IV      PAYMENTS; PRO RATA TREATMENT;
SHARING OF SET-OFFS    Section 4.01   Payments Generally; Pro Rata Treatment;
Sharing of Set-offs      47    Section 4.02   Presumption of Payment by the
Borrower      48    Section 4.03   Payments and Deductions to a Defaulting
Lender      48    Section 4.04   Disposition of Proceeds      49    Section 4.05
  Defaulting Lenders      4649    Section 4.06   Disposition of Proceeds      51
     ARTICLE V      INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY
   Section 5.01   Increased Costs      52    Section 5.02   Break Funding
Payments      53    Section 5.03   Taxes.      5053    Section 5.04  
Designation of Different Lending Office      54    Section 5.05   Illegality   
  55   



--------------------------------------------------------------------------------

    ARTICLE VI          CONDITIONS PRECEDENT    Section 6.01   Effective Date   
  5255    Section 6.02   Each Credit Event      57      ARTICLE VII     
REPRESENTATIONS AND WARRANTIES    Section 7.01   Organization; Powers      58   
Section 7.02   Authority; Enforceability      58    Section 7.03   Approvals; No
Conflicts      59    Section 7.04   Financial Condition; No Material Adverse
Change.      59    Section 7.05   Litigation.      60    Section 7.06  
Environmental Matters      60    Section 7.07   Compliance with the Laws and
Agreements; No Defaults.      5861    Section 7.08   Investment Company Act     
61    Section 7.09   Taxes      61    Section 7.10   ERISA.      62    Section
7.11   Disclosure      62    Section 7.12   Insurance      6063    Section 7.13
  Restriction on Liens      63    Section 7.14   Subsidiaries      63    Section
7.15   Location of Business and Offices      63    Section 7.16   Properties;
Titles, Etc.      64    Section 7.17   Maintenance of Properties      65   
Section 7.18   Gas Imbalances, Prepayments      65    Section 7.19   Marketing
of Production      65    Section 7.20   Swap Agreements      66    Section 7.21
  Use of Loans and Letters of Credit      66    Section 7.22   Solvency     
6366    Section 7.23   Specified Senior Indebtedness      66    Section 7.247.23
  Sanctions Laws and Regulations      66    Section 7.24   Foreign Corrupt
Practices.      67    Section 7.25   Money Laundering Laws; Embargoed Persons.
     67      ARTICLE VIII      AFFIRMATIVE COVENANTS    Section 8.01   Financial
Statements      6468    Section 8.02   Notices of Material Events      6771   
Section 8.03   Existence; Conduct of Business      6771    Section 8.04  
Payment of Obligations      6872    Section 8.05   Performance of Obligations
under Loan Documents      6872    Section 8.06   Operation and Maintenance of
Properties      6872    Section 8.07   Insurance      6973    Section 8.08  
Books and Records; Inspection Rights      6973    Section 8.09   Compliance with
Laws      6973    Section 8.10   Environmental Matters.      6973   

 

ii



--------------------------------------------------------------------------------

Section 8.11 Further Assurances.   7074    Section 8.12 Reserve Reports.   7175
   Section 8.13 Title Information.   7276    Section 8.14 Additional Collateral;
Additional Guarantors.   7277    Section 8.15 ERISA Compliance   7378    Section
8.16 Maturity Date Escrow   74    Section 8.178.16 Keepwell   7479    Section
8.17 Compliance with Anti-Terrorism Laws   79    Section 8.18 Compliance with
FCPA   79    ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants.  
7580    Section 9.02 Debt   7581    Section 9.03 Liens   7782    Section 9.04

Dividends, Distributions and Redemptions; Repayment of Senior Subordinated
Notes; Repayment of Convertible Senior Debt.

  7782    Section 9.05 Investments, Loans and Advances   7984    Section 9.06
Nature of Business; International Operations   8086    Section 9.07 Limitation
on Leases   8086    Section 9.08 Proceeds of Notes   8086    Section 9.09 ERISA
Compliance   8186    Section 9.10 Sale or Discount of Receivables   8187   
Section 9.11 Mergers, Etc   8187    Section 9.12 Sale of Properties   8187   
Section 9.13 Environmental Matters   8288    Section 9.14 Transactions with
Affiliates   8288    Section 9.15 Subsidiaries   8288    Section 9.16 Negative
Pledge Agreements; Dividend Restrictions   8288    Section 9.17 Gas Imbalances,
Take-or-Pay or Other Prepayments   8388    Section 9.18 Swap Agreements   8389
   Section 9.19 Swap Agreement Termination   8389    ARTICLE X EVENTS OF
DEFAULT; REMEDIES Section 10.01 Events of Default   8490    Section 10.02
Remedies.   8692    ARTICLE XI THE AGENTS Section 11.01 Appointment; Powers  
8793    Section 11.02 Duties and Obligations of Administrative Agent   8793   
Section 11.03 Action by Administrative Agent   8894    Section 11.04 Reliance by
Administrative Agent   8995    Section 11.05 Subagents   8995    Section 11.06
Resignation or Removal of Administrative Agent   8995    Section 11.07 Agents as
Lenders   8996   

 

iii



--------------------------------------------------------------------------------

Section 11.08 No Reliance   9096    Section 11.09 Administrative Agent May File
Proofs of Claim   9096    Section 11.10 Authority of Administrative Agent to
Release Collateral and Liens   9197    Section 11.11 The Arranger   9197   
ARTICLE XII MISCELLANEOUS Section 12.01 Notices.   9197    Section 12.02
Waivers; Amendments.   9298    Section 12.03 Expenses, Indemnity; Damage Waiver.
  93100    Section 12.04 Successors and Assigns.   96102    Section 12.05
Survival; Revival; Reinstatement.   99105    Section 12.06 Counterparts;
Integration; Effectiveness.   99106    Section 12.07 Severability   100106   
Section 12.08 Right of Setoff   100106    Section 12.09 GOVERNING LAW;
JURISDICTION; CONSENT TO SERVICE OF PROCESS.   100107    Section 12.10 Headings
  101108    Section 12.11 Confidentiality   101108    Section 12.12 Interest
Rate Limitation   102109    Section 12.13 EXCULPATION PROVISIONS   103110   
Section 12.14 Existing Credit Agreement   104110    Section 12.15 Senior
Indebtedness[Reserved]   104 111    Section 12.16 Collateral Matters; Swap
Agreements   104111    Section 12.17 No Third Party Beneficiaries   105111   
Section 12.18 USA Patriot Act Notice   105111   

 

iv



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 5, 2009, is
among GOODRICH PETROLEUM CORPORATION, a corporation duly formed and existing
under the laws of the State of Delaware (the “Parent Guarantor”), GOODRICH
PETROLEUM COMPANY, L.L.C., a limited liability company duly formed and existing
under the laws of the State of Louisiana (the “Borrower”); each of the Lenders
(as hereinafter defined) from time to time party hereto; and WELLS FARGO BANK,
NATIONAL ASSOCIATION2, as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”).

R E C I T A L S

A. Borrower, Administrative Agent and certain of the Lenders are parties to that
certain Amended and Restated Credit Agreement dated as of November 17, 2005, as
amended by the First Amendment to Amended and Restated Credit Agreement, dated
December 14, 2005, the Second Amendment to Amended and Restated Credit
Agreement, dated June 21, 2006, the Third Amendment to Amended and Restated
Credit Agreement, dated August 30, 2006, the Fourth Amendment to Amended and
Restated Credit Agreement, dated November 30, 2006, the Fifth Amendment to
Amended and Restated Credit Agreement, dated August 7, 2007, the Sixth Amendment
to Amended and Restated Credit Agreement, dated September 17, 2007, the Seventh
Amendment to Amended and Restated Credit Agreement, dated September 25, 2007,
and the Eighth Amendment to Amended and Restated Credit Agreement, dated
November 30, 2007 (as amended, the “Existing Credit Agreement”), pursuant to
which the Lenders have made certain loans to and other extensions of credit on
behalf of Borrower.

B. The Parent Guarantor, Borrower, the Lenders and the Administrative Agent have
agreed to amend and restate the Existing Credit Agreement in its entirety as set
forth below.

C. ACCORDINGLY, for adequate and sufficient consideration, the Borrower, the
Lenders and the Administrative Agent agree that the Existing Credit Agreement is
hereby amended and restated, in its entirety, as follows:

ARTICLE I

Definitions and Accounting Matters

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2019 High Yield Notes”3 means the up to $300,000,000 aggregate principal amount
of Senior Notes due 2019 in an initial aggregate principal amount of
$275,000,000 issued by the Parent Guarantor on March 2, 2011 with terms
substantially as described in a preliminary Offering Memorandum of the Parent
Guarantor dated February 22, 2011.

 

 

2  Revised per ATA.

3  Definition added by Fourth Amendment and amended by Thirteenth Amendment.

 

1



--------------------------------------------------------------------------------

“2026 Convertible Notes” means the Convertible Senior Notes due 2026 in the
initial aggregate principal amount of $175,000,000 issued by the Parent
Guarantor on December 6, 2006.4

“2029 Convertible Notes”4 means the up to $350,000,000 5 means the Convertible
Senior Notes due 2029 in the initial aggregate principle amounts of $218,500,000
issued by the Parent Guarantor on September 28, 2009.

“2032 Convertible Notes”6 means the Convertible Senior Notes due 20292032 in the
initial aggregate principle amount of $166,250,000 issued by the Parent
Guarantor on August 26, 2013 and on October 1, 2013.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Request” has the meaning assigned such term in Section 2.04(f)(i).

“Additional LC Amount” means an amount equal to $250,000 and represents the
portion of the total Commitments of the Lenders to acquire participations in
Letters of Credit in excess of the LC Commitment but subject to the limitations
contained in the second paragraph of Section 2.08(b).57

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agent; and “Agent” shall mean either the Administrative
Agent, the Syndication Agent or the Documentation Agent, as the context
requires.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.

 

 

4 Definition amended by Thirteenth Amendment.

4 Definition added by First Amendment.

5 Definition added by First Amendment and amended by Thirteenth Amendment.

6 Definition added by First Amendment and amended by Thirteenth Amendment.

57 Definition added by Fifth Amendment.

 

2



--------------------------------------------------------------------------------

“Agreement”6 8 means this Second Amended and Restated Credit Agreement as
amended by that certain First Amendment dated as of September 22, 2009, that
certain Second Amendment dated as of October 29, 2010, that certain Third
Amendment dated as of February 4, 2011, that certain Fourth Amendment dated as
of February 25, 2011, that certain Fifth Amendment dated as of May 16, 2011,
that certain Sixth Amendment dated as of October 31, 2011, that certain Seventh
Amendment dated as of November 2, 2012, that certain Eighth Amendment dated as
of March 13, 2013, that certain Ninth Amendment dated as of October 25, 2013,
that certain Tenth Amendment dated as of May 19, 2014, that certain Eleventh
Amendment effective as of June 30, 2014, and that certain Twelfth Amendment
effective as of September 30, 2014, and that certain Thirteenth Amendment dated
as of February 26, 2015 as the same may from time to time be amended, amended
and restated, supplemented or otherwise modified.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.0%, (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1.5%, and (d) the Reference Bank Cost
of Funds Rate on such day; provided that, in the context of this definition of
Alternate Base Rate and for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate (rounded upwards, if necessary, to the next
1/16 of 1%) at which dollar deposits of $5,000,000 with a one month maturity are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, on such day (or the immediately preceding Business Days
if such day is not a day on which banks are open for dealings in dollar deposits
in the London interbank market) Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted LIBO
Rate or the Reference Bank Cost of Funds Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate, the Adjusted LIBO Rate or the Reference Bank Cost of Funds Rate,
respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent Guarantor, the Borrower or any of its
Subsidiaries from time to time concerning or relating to bribery or corruption.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the rate per annum set forth in the
Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization
Percentage then in effect:79

 

     Borrowing Base Utilization Grid  

Borrowing Base Utilization Percentage

   <25%     >25%, but
<7550%     >50%,
but
<75%     >75%, but
<90%     >90%  

Eurodollar Loans

     2.002.25 %      2.252.50 %      2.75 %      2.503.00 %      2.753.25 % 

ABR Loans

     1.001.25 %      1.251.50 %      1.75 %      1.502.00 %      1.752.25 % 

 

 

68 Definition amended most recently by TwelfthThirteenth Amendment.

79 Grid amended by Fourthmost recently by the Thirteenth Amendment.

 

3



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided that if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect.

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender and
(b) any other Person whose long term senior unsecured debt rating is A-/A3 by
S&P or Moody’s (or their equivalent) or higher.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
(b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means BNP ParibasWells Fargo Securities Corp., LLC, in its capacities
as the sole lead arranger and sole bookrunner hereunder.10

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04), and accepted by the Administrative Agent, in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

 

10  Definition amended by Thirteenth Amendment

 

4



--------------------------------------------------------------------------------

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e), Section 2.07(f), Section 8.13(c), or
Section 9.12(d).

“Borrowing Base Commitment”811 means, with respect to each Lender, such Lender’s
Applicable Percentage of the Borrowing Base.

“Borrowing Base Deficiency” occurs if at any time the total Revolving Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of the Subsidiaries
having a fair market value in excess of $5,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Parent Guarantor or
any Affiliate of the Parent Guarantor, of Equity Interests representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of the Parent Guarantor, (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Parent Guarantor by Persons who were neither (i) nominated or approved by the
board of directors of the Parent Guarantor nor (ii) appointed by directors so
nominated or approved or (c) the Parent Guarantor shall fail to beneficially
own, directly or indirectly, 100% of the Equity Interests of the Borrower or any
Subsidiary.12

 

 

811 Definition added by Fourth Amendment.

12  Definition amended by Thirteenth Amendment

 

5



--------------------------------------------------------------------------------

“Change in Law”913 means (a) the adoption of any law, rule or regulation by any
Governmental Authority after the date of this Agreement, (b) any change in any
law, rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender or the Issuing Bank (or, for purposes of Section 5.01(b), by any lending
office of such Lender or by such Lender’s or the Issuing Bank’s holding company,
if any) with any request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives issued thereunder or in connection
therewith and (y) all requests, rules guidelines or directive promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law” regardless of the date enacted, adopted or
issued.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Commitment”10 14 means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) modified from time to time pursuant to Section 2.06 and (b) modified from
time to time pursuant to assignments by or to such Lender pursuant to
Section 12.04. The amount representing each Lender’s Commitment shall at any
time be the lesser of (i) such Lender’s Maximum Credit Amount and (ii) the sum
of (A) such Lender’s Applicable Percentage of the then effective Borrowing Base
and (B) such Lender’s Applicable Percentage of the Additional LC Amount.

“Commodity Exchange Act”1115 means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), as amended from time to time, and any successor statute, and any
regulations promulgated thereunder.

“Consolidated Net Income” means with respect to the Parent Guarantor and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent Guarantor and the Consolidated Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Parent Guarantor or any Consolidated Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Parent Guarantor and the Consolidated Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Parent Guarantor or to a Consolidated Subsidiary, as the case may be;
(b) the net income (but not loss) during such period of any

 

 

913  Definition amended by Ninth Amendment.

1014  Definition amended by Fifth Amendment.

1115 

Definition added by Ninth Amendment.

 

6



--------------------------------------------------------------------------------

Consolidated Subsidiary to the extent that the declaration or payment of
dividends or similar distributions or transfers or loans by that Consolidated
Subsidiary is not at the time permitted by operation of the terms of its charter
or any agreement, instrument or Governmental Requirement applicable to such
Consolidated Subsidiary or is otherwise restricted or prohibited, in each case
determined in accordance with GAAP; (c) the net income (or loss) of any Person
acquired in a pooling-of-interests transaction for any period prior to the date
of such transaction; (d) any extraordinary gains or losses during such period
and (e) any gains or losses attributable to writeups or writedowns of assets;
and provided further that if the Parent Guarantor or any Consolidated Subsidiary
shall acquire or dispose of any Property during such period, then Consolidated
Net Income shall be calculated after giving pro forma effect to such acquisition
or disposition, as if such acquisition or disposition had occurred on the first
day of such period.

“Consolidated Subsidiaries” means each Subsidiary (whether now existing or
hereafter created or acquired) the financial statements of which shall be (or
should have been) consolidated with the financial statements of the Parent
Guarantor in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Convertible Notes” means the $175,000,000 aggregate principal amount of 16
means the 2026 Convertible Senior Notes due 2026 issued by the Parent Guarantor,
the 2029 Convertible Notes and the 2032 Convertible Notes.

“Cost of Funds” means with respect to any Lender, the rate per annum quoted by
such Lender to the Administrative Agent as contemplated in the Reference Bank
Cost of Funds Rate as its cost of funds with respect to a Borrowing Request, as
determined solely by such Lender in its reasonable discretion based upon such
factors as such Lender shall deem appropriate from time to time, including
market, regulatory and liquidity conditions; provided that such rate is not
necessarily the cost to such Lender of funding the specific Borrowing Request.

“Cost of Funds Calculation Threshold” has the meaning assigned such term in
Section 2.04(f)(ii).

“Current Production”1217 means, on any date of determination, the lesser of
(a) the average of the daily production of each of crude oil and natural gas,
calculated separately, of the Borrower and the Parent Guarantor for the thirty
(30) day period ending five (5) days prior to such date and (b) the forecasted
average daily production for each month contained in the most recently delivered
forty-eight (48) month forecast required to be delivered pursuant to
Section 8.01(p).

 

 

16  Definition amended by Thirteenth Amendment.

1217  Definition amended by Ninth Amendment.

 

7



--------------------------------------------------------------------------------

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) to the extent of the lesser of the
amount of such Debt and the maximum stated amount of such guarantee or assurance
against loss; (h) all obligations or undertakings of such Person to maintain or
cause to be maintained the financial position or covenants of others or to
purchase the Debt or Property of others; (i) obligations to deliver commodities,
goods or services, including, without limitation, Hydrocarbons, in consideration
of one or more advance payments, other than gas balancing arrangements in the
ordinary course of business; (j) obligations to pay for goods or services even
if such goods or services are not actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; and (m) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three Business Days of the date required to be funded
by it hereunder, (b) notified the Borrower, the Administrative Agent, the
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement or under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment.

 

8



--------------------------------------------------------------------------------

“Designated Persons”1318 means a person or entity: (i) listed in the annex to,
or otherwise the subject of the provisions of, any Executive Order; (ii) named
as a “Specially Designated National and Blocked Person” (“SDN”) on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or (iii) that is
otherwise the subject of any Sanctions Laws and Regulations in which an entity
or person on the SDN List has 50% or greater ownership interest or that is
otherwise controlled by an SDN.

“Determination Date” has the meaning assigned such term in Section 2.04(f)(i).

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income. The term “EBITDAX”
specifically excludes all non-cash expenses, including, but not limited to,
expenses relating to stock based compensation and hedging ceiling test
impairments.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Embargoed Person”19 shall mean any party that is (a) a Designated Person or
(ii) publicly identified as prohibited from doing business with the United
States under the International Emergency Economic Powers Act, the Trading With
the Enemy Act, or any other Requirement of Law.

“Engineering Reports” has the meaning assigned such term in Section 2.07(c)(i).

 

 

1318  Definition added by Ninth Amendment.

19 Definition added by Thirteenth Amendment.

 

9



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the Parent
Guarantor or the Borrower is conducting, or at any time has conducted, business,
or where any Property of the Parent Guarantor or the Borrower is located,
including, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act,
as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Law, as amended, and other
environmental conservation or protection Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interests, provided that any Debt that is convertible into Equity
Interest is not “Equity Interests”.1420

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Parent Guarantor or or the Borrower would be deemed to
be a “single employer” within the meaning of section 4001(b)(1) of ERISA or
subsections (b), (c), (m) or (o) of section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or

 

 

1420

Definition amended by Fourth Amendment.

 

10



--------------------------------------------------------------------------------

incident to the exploration, development, operation and maintenance of Oil and
Gas Properties each of which is in respect of obligations that are not
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP;
(d) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by the Parent Guarantor or the Borrower
or materially impair the value of such Property subject thereto; (e) Liens
arising solely by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening
only deposit accounts or other funds maintained with a creditor depository
institution, provided that no such deposit account is a dedicated cash
collateral account or is subject to restrictions against access by the depositor
in excess of those set forth by regulations promulgated by the Board and no such
deposit account is intended by the Parent Guarantor or the Borrower to provide
collateral to the depository institution; (f) easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent Guarantor or the Borrower for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, that do not secure any monetary obligations and which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Parent Guarantor or the Borrower or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business and
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; provided, further
that Liens described in clauses (a) through (e) shall remain “Excepted Liens”
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America

 

11



--------------------------------------------------------------------------------

or such other jurisdiction under the laws of which such recipient is organized
or in which its principal office is located or, in the case of any Lender, in
which its applicable lending office is located, (b) any branch profits taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any Guarantor is located and (c) in the
case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 5.03(d), except to the extent
that such Foreign Lender was entitled, at the time of designation of a new
lending office, to receive additional amounts with respect to such withholding
tax pursuant to Section 5.03(a).

“Executive Order”1521 shall have the meaning set forth in the definition of
“Sanction Laws and Regulations”.

“Existing Credit Agreement” has the meaning assigned such term in Recital A
hereto.

“Existing Preferred Stock” means the 5.375% Series B Cumulative Convertible
Preferred Stock issued on December 21, 2005 and January 23, 2006, the Series C
Cumulative Preferred Stock issued in April 10, 2013 and the Series D Cumulative
Preferred Stock issued in August 19, 2013, in each case, of the Parent Guarantor
traded on the Portal Market (“PORTAL”), a subsidiary of The Nasdaq Stock Market
Inc.

“FCPA”22 means the Foreign Corrupt Practices Act of 1977, as amended, and any
rules or regulations promulgated pursuant thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Parent Guarantor.

“Financial Statements” means the financial statement or statements of Parent
Guarantor and its Consolidated Subsidiaries referred to in Section 7.04(a).

“First Amendment Effective Date” means September 22, 2009.

“Fifth Amendment Effective Date” means May 16, 2011.

 

 

1521 Definition added by Ninth Amendment.

22 Definition added by Thirteenth Amendment.

 

12



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fourth Amendment Effective Date”1623 means February 25, 2011.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means the Parent Guarantor and each Subsidiary Guarantor.

“Guaranty Agreement” means that certain Guaranty and Collateral Agreement of
even date herewith among the Borrower and the guarantors thereunder in favor of
the Administrative Agent for the benefit of the Lenders unconditionally
guarantying on a joint and several basis, payment of the Indebtedness, as the
same may be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws allow as of the date hereof.

 

 

1623

Definition added by Fourth Amendment.

 

13



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

''“Indebtedness''17 ”24 means (a) any and all amounts owing or to be owing by
the Borrower, any of its Subsidiaries or any Guarantor (whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising) to the Administrative
Agent, the Issuing Bank or any Lender under any Loan Document; (b) all Secured
Swap Obligations; and (c) all renewals, extensions and/or rearrangements of any
of the above.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than a
Guarantor) or subject to any other credit enhancement.

“Initial Reserve Report” means the report of Netherland, Sewell & Associates,
Inc. dated as of February 18, 2009 with respect to certain Oil and Gas
Properties of the Borrower as of December 31, 2008.

“Intercreditor Agreement”25 means that certainan Iintercreditor Aagreement
entered into on the effective date of the Second Lien Term Loan Agreementin form
and substance reasonably satisfactory to the Administrative Agent and Majority
Lenders by and among the Administrative Agent, the Borrower and the
administrative agent of theor equivalent party under any Second Lien Term
LoanFacility Agreement or Permitted Second Lien Refinancing Debt, as applicable,
as the same may from time to time be amended, modified, supplemented or
restated.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Expense” means, for any period, the sum (determined without
duplication) of the aggregate gross interest expense of the Parent Guarantor and
the Consolidated Subsidiaries for such period, including to the extent included
in interest expense under GAAP: (a) amortization of debt discount,
(b) capitalized interest and (c) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP.

 

 

17 Definition amended by the ATA.

24 Definition amended by the ATA.

25 Definition amended by Thirteenth Amendment.

 

14



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person, but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days representing the purchase price of inventory or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

 

15



--------------------------------------------------------------------------------

“Issuing Bank” means BNP Paribas26 means Wells Fargo Bank, National Association,
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.08(i). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” at any time means $5,000,000.

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with the Issuing
Bank relating to any Letter of Credit.

“LIBO Rate”27 means, with respect to any Eurodollar Borrowing for any Interest
Period, the greater of (a) 0.0% and (b) the rate (rounded upwards, if necessary,
to the next 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to or substitute
for such servicewhich displays an average ICE Benchmark Administration Interest
Settlement Rate (or such other comparable page as may, in the opinion of the
Administrative Agent, replace such page for the purpose of displaying such
rates), providing rate quotations comparable to those currently provided on such
page of such service, as determined by the Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
as the rate for dollar deposits with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate (rounded upwards, if necessary, to the next
1/100th of 1%) at which dollar deposits of an amount comparable to such
Eurodollar Borrowing$1,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

 

26 Definition amended by Thirteenth Amendment.

27 Definition amended by Thirteenth Amendment.

 

16



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent Guarantor and the Borrower shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Intercreditor Agreement and the Security
Instruments.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders”1828 means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least fifty percent (50%) of the outstanding
aggregate principal amount of the Loans and participation interests in Letters
of Credit (subject to Section 4.05(b) and without regard to any sale by a Lender
of a participation in any Loan under Section 12.04(c)).

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Parent Guarantor and the Borrower taken as a whole, (b) the ability of
the Borrower or any Guarantor to perform any of its obligations under any Loan
Document, (c) the validity or enforceability of any Loan Document or (d) the
rights and remedies of or benefits available to the Administrative Agent, any
other Agent, the Issuing Bank or any Lender under any Loan Document.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of the Parent
Guarantor or the Borrower in an aggregate principal amount exceeding $5,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Parent Guarantor or the Borrower in respect of any Swap
Agreement at any time shall be the Swap Termination Value.

“Maturity Date”19 means July 1, 2014, provided, that if, prior to such date,
(a) (i) net cash proceeds of any sale or issuance of any Permitted Refinancing
Debt or Equity Interests of the

 

 

1828 Definition amended by Fourth Amendment.

19

Definition amended most recently by Eighth Amendment.

 

17



--------------------------------------------------------------------------------

Parent Guarantor (other than Disqualified Capital Stock) or (ii) proceeds of any
Loans under this Agreement and/or cash on hand not otherwise required to be
applied in a manner provided for in this Agreement in an amount under this
clause (ii) not to exceed the aggregate net cash proceeds of any sale of New
Preferred Stock for which such net cash proceeds were not previously deposited
in the account described in Section 8.16(b), are deposited into an escrow
account pursuant to Section 8.16 in an aggregate amount sufficient to prepay the
outstanding principal of all 2029 Convertible Notes on October 1, 2014, or
(b) such 2029 Convertible Notes are otherwise Redeemed in accordance with
Section 9.04(d) of this Agreement, the Maturity Date will be automatically
extended to February 25, 2016.

“Maturity Date”29 means February 24, 2017.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b) or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04.

“Money Laundering Laws”30 has the meaning assigned to such term in Section 7.25.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgaged Property” means any Property owned by the Borrower or any Guarantor
which is subject to the Liens existing and to exist under the terms of the
Security Instruments.

“New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).

“New Preferred Stock”20 means all shares of any series of preferred stock issued
by the Parent Guarantor (other than the Existing Preferred Stock) that (a) have
an aggregate stated value or liquidation preference not to exceed $250,000,000,
and (b) do not constitute Disqualified Capital Stock.

“Non-Defaulting Lenders” means, at any time, each Lender that is not a
Defaulting Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

 

 

29 Definition amended most recently by Thirteen Amendment.

30 Definition added by Thirteenth Amendment.

20 Definition added by Eighth Amendment.

 

18



--------------------------------------------------------------------------------

“OFAC”2131 means the U.S. Department of the Treasury Office of Foreign Assets
Control.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Permitted Refinancing Debt”2232 means Debt (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to
refinance, all ofor any portion of the 2029 Convertible Notes or the 2019 High
Yield Notes, as applicable; provided that (a) such new Debt is in an aggregate
principal amount not in excess of the sum of (i) the then outstanding principal
amount of allsuch existing refinanced Debt (including the 2029 Convertible Notes
(immediately prior to any exchange, redemption or refinancing thereof with the
new Debt) and the 2019 High Yield Notes (prior to any exchange, redemption or
refinancing

 

 

2131 Definition added by Ninth Amendment.

2232 

Definition amended by FirstThirteenth Amendment and most recently by Fourth
Amendment.

 

19



--------------------------------------------------------------------------------

thereof with the new Debt)) and (ii) $150,000,000; (b) such new Debt has a
stated maturity no earlier than July 1, 2017; (c) such new Debt does not have a
stated interest rate in excess of 11% per annum; (d91 days after the Maturity
Date; (c) such new Debt does not contain any covenants taken as a whole which
are materially more onerous to the Parent Guarantor and the Borrower than those
imposed by the 2019 High Yield Notes andor Convertible Notes being refinanced;
(ed) such new Debt (and any guarantees thereof) is unsecured and (e) no Default
or Event of Default is existing or would result from the issuance of such new
Debt.

“Permitted Second Lien Refinancing Debt”33 means Debt (for purposes of this
definition, “new Debt”) incurred in exchange for, or proceeds of which are used
to refinance, all or any portion of the Second Lien Facility; provided that
(a) such new Debt is in an aggregate principal amount not to exceed the then
outstanding principal amount of such existing refinanced Debt immediately prior
to any exchange, redemption or refinancing thereof with the new Debt together
with any reasonable fees, expenses or costs associated with such refinancing;
(b) such new Debt does not shorten the maturity or average life to maturity of
the existing refinanced Debt; (c) such new Debt does not contain any covenants
taken as a whole which are materially more onerous to the Parent Guarantor and
the Borrower than those imposed by the Second Lien Facility being refinanced;
(d) such new Debt (and any guarantees thereof) (i) is unsecured or (ii) does not
add additional Property as collateral to secure the new Debt unless Borrower
complies with Section 9.03(e), (e) no Default or Event of Default is existing or
would result from the issuance of such new Debt and (f) if such new Debt is
secured, such new Debt is subject to an Intercreditor Agreement.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by the Parent Guarantor, the Borrower or an ERISA Affiliate.

“Prime Rate”34 means the rate of interest per annum publicly announced from time
to time by BNP ParibasWells Fargo Bank, National Association as its prime rate
in effect at its principal office in New York CitySan Francisco, California;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective. Such rate is set by the
Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

 

 

33  Definition amended by Thirteenth Amendment.

34 Definition amended by Thirteenth Amendment.

 

20



--------------------------------------------------------------------------------

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Developed Producing Properties” means Oil and Gas Properties which are
categorized as “Proved Reserves” that are both “Developed” and “Producing”, as
such terms are defined in the Definitions for Oil and Gas Reserves as
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Proved Oil and Gas Properties” means Oil and Gas Properties containing Proved
Reserves.

“Proved Reserves” means reserves that, in accordance with Petroleum Industry
Standards, are classified as both “Proved Reserves” and one of the following:
(a) “Developed Producing Reserves”; (b) “Developed Non-Producing Reserves”; or
(c) “Undeveloped Reserves”.

“Qualified ECP Guarantor”2335 means, in respect of any Swap Obligation, the
Borrower and each Guarantor that, at the time the relevant guarantee or other
liability (or grant of the relevant security interest, as applicable) becomes or
would become effective with respect to such obligation or liability, has total
assets exceeding $10,000,000 or otherwise constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell pursuant to Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Reference Bank Cost of Funds Rate” means the rate determined pursuant to
Section 2.04(f).

 

 

2335 Definition added by Ninth Amendment.

 

21



--------------------------------------------------------------------------------

“Refinanced Debt” has the meaning assigned such term in the definition of
“Permitted Refinancing Debt”.

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders”2436 means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans and
participation interests in Letters of Credit (subject to Section 4.05(b) and
without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each January 1st or July 1st
(or such other date in the event of an Interim Redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon the economic assumptions consistent with the Administrative
Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Parent Guarantor.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the Parent
Guarantor or the Borrower, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Parent Guarantor or the Borrower or any option,
warrant or other right to acquire any such Equity Interests in the Parent
Guarantor or the Borrower.

 

 

2436 Definition added by Fourth Amendment.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“Sanctioned Country” means, at any time, a country or territory which is itself
or whose government is, the subject or target of any Sanctions (at the time of
this Agreement, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions”37 has the meaning assigned to such term in Section 7.23.

“Sanctions Laws and Regulations”2538 means any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by OFAC.

“Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SDN”26 39 shall have the meaning set forth in the definition of “Designated
Persons”.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Security Instruments” means the Guaranty Agreement, mortgages, deeds of trust
and other agreements, instruments or certificates described or referred to in
Exhibit E, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Swap Agreements with the Lenders or any Affiliate of a
Lender or participation or similar agreements between any Lender and any other
lender or creditor with respect to any Indebtedness pursuant to this Agreement)
in connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.

“Second Lien Notes” means the Notes issued pursuant to theFacility”40 means a
second lien financing governed by a Second Lien Term LoanFacility Agreement,
together with all amendments, modifications, replacements, refinancings,
extensions and rearrangements thereof permitted by Section 9.04(b).

 

 

37 Definition added by Thirteenth Amendment.

2538  Definition added by Ninth Amendment.

2639  Definition added by Ninth Amendment.

40 Definition added by Thirteenth Amendment.

 

23



--------------------------------------------------------------------------------

“Second Lien Obligations” has the meaning given to the term “Obligations” or
similar term as such term is defined in the Second Lien Term LoanFacility
Agreement.

“Second Lien Term LoanFacility Agreement”41 means that certaina second lien term
loan, credit or note agreement among the Borrower, BNP Paribas, as the agent for
the lenders and the lenders party(or the equivalent thereof with respect to a
private placement of notes including any indenture or similar agreement)
(a) subject to an Intercreditor Agreement, (b) with a maturity date no earlier
than 91 days after the Maturity Date, (c) that is secured on a junior basis to
the Liens securing the Indebtedness and (d) otherwise reasonably acceptable in
form and substance to the Administrative Agent and Majority Lenders, together
with all amendments, modifications, replacements, refinancings, extensions and
rearrangements theretof permitted by Section 9.04(b).

“Second Lien Term LoanFacility Documents”42 means the Second Lien Term
LoanFacility Agreement and any “Loan Documents” (or similar term as defined
therein), in each case, together with all amendments, modifications and
supplements thereto permitted by Section 9.04(b).

''“Secured Swap Agreement''27 ”43 means any Swap Agreement between the Borrower
or any Subsidiary and any Person that is entered into prior to the time, or
during the time, that such Person was a Lender or an Affiliate of a Lender
(including any such Swap Agreement in existence prior to the date hereof), even
if such Person ceases to be a Lender or an Affiliate of a Lender for any reason
(any such Person, a ''“Secured Swap Party''”); provided that, for the avoidance
of doubt, the term “”Secured Swap Agreement”” shall not include any transactions
entered into after the time that such Secured Swap Party ceases to be a Lender
or an Affiliate of a Lender.

''“Secured Swap Obligations''28 ”44 means all amounts and other obligations
owing to any Secured Swap Party under any Secured Swap Agreement.

''“Secured Swap Party''29 ”45 has the meaning assigned to such term in the
definition of Secured Swap Agreement.

 

 

41  Definition added by Thirteenth Amendment.

42  Definition added by Thirteenth Amendment.

27 Definition added by the ATA.

43  Definition added by the ATA.

28  Definition added by the ATA.

44  Definition added by the ATA.

29  Definition added by the ATA.

45  Definition added by the ATA.

 

24



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other Person (a) of which Equity Interests representing more than 50% of the
equity or more than 50% of the ordinary voting power (irrespective of whether or
not at the time Equity Interests of any other class or classes of such Person
shall have or might have voting power by reason of the happening of any
contingency) or, in the case of a partnership, any general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” meansrefers to any subsidiary of the Parent
Guarantor.46

“Subsidiary Guarantor” means each Subsidiary that guarantees the Indebtedness
pursuant to Section 8.14(b).

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

 

46 Definition amended by Thirteenth Amendment.

 

25



--------------------------------------------------------------------------------

“Swap Obligation”3047 means, with respect to the Borrower or any Guarantor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of section 1a(47) of the Commodity
Exchange Act.”

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Thirteenth Amendment Effective Date”48 means February 26, 2015.

“Total Secured Debt”31 means, at any date49 means (i) debt described in clause
(a) of the definition of Indebtedness and all renewals, extensions and/or
rearrangements thereof, (ii) the Second Lien Obligations and (iii) without
duplication of clauses (i) and (ii), all Debt of the Parent Guarantor and the
Consolidated Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under FAS 133 and (b) accounts payable and other accrued liabilities
(for the deferred purchase price of Property or services) from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP. The term “Total Debt” shall be reduced by the amount of
any restricted cash being held in escrow pursuant to Section 8.16 pending
repayment of either the Convertible Notes , the 2029 Convertible Notes or the
2019 High Yield Notes.of the types described in clauses (a), (b), (f) and (l) of
the definition of Debt, in each case that is secured by a Lien on any Property
of the Parent Guarantor and its Subsidiaries.

 

 

3047  Definition added by Ninth Amendment.

48  Definition added by Thirteenth Amendment.

31  Definition amended by First Amendment and most recently by the Fourth
Amendment.

49  Definition added by Thirteenth Amendment.

 

26



--------------------------------------------------------------------------------

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement and each other Loan Document
to which it is a party, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder, and the grant of Liens by the
Borrower on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document to which it is a party, the guaranteeing of
the Indebtedness and the other obligations under the Guaranty Agreement by such
Guarantor and such Guarantor’s grant of the security interests and provision of
collateral under the Security Instruments, and the grant of Liens by such
Guarantor on Mortgaged Properties and other Properties pursuant to the Security
Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Parent Guarantor,
the Borrower or one or more of the Wholly-Owned Subsidiaries or are owned by the
Parent Guarantor and the Borrower and/or one or more of the Wholly-Owned
Subsidiaries.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Credit Agreement shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents), (b)
any reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) any reference
herein to Articles, Sections, Annexes, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Annexes, Exhibits and Schedules to,
this Agreement. No provision of this Agreement or any other Loan Document shall
be interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

27



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which the Parent Guarantor’s
independent certified public accountants concur and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

ARTICLE II

The Credits

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the total
Revolving Credit Exposures exceeding the total Commitments, (c) such Lender’s
aggregate principal amount of Loans outstanding exceeding an amount equal to the
lesser of such Lender’s Applicable Percentage of the Borrowing Base then in
effect and such Lender’s Maximum Credit Amount or (d) the outstanding principal
amount of all Loans exceeding an amount equal to the lesser of Borrowing Base
then in effect and the Aggregate Maximum Credit Amounts. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, repay and reborrow the Loans.3250

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

 

3250  Section 2.01 amended by Fifth Amendment.

 

28



--------------------------------------------------------------------------------

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of ten
Eurodollar Borrowings outstanding. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

(d) Notes. The Loans made by each Lender shall be evidenced by a single
promissory note of the Borrower in substantially the form of Exhibit A, dated,
in the case of (i) any Lender party hereto as of the date of this Agreement, as
of the date of this Agreement, or (ii) any Lender that becomes a party hereto
pursuant to an Assignment and Assumption, as of the effective date of the
Assignment and Assumption, payable to the order of such Lender in a principal
amount equal to its Maximum Credit Amount as in effect on such date, and
otherwise duly completed. In the event that any Lender’s Maximum Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.06,
Section 12.04 or otherwise), the Borrower shall deliver or cause to be delivered
on the effective date of such increase or decrease, a new Note payable to the
order of such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly completed.
The date, amount, Type, interest rate and, if applicable, Interest Period of
each Loan made by each Lender, and all payments made on account of the principal
thereof, shall be recorded by such Lender on its books for its Note, and, prior
to any transfer, may be endorsed by such Lender on a schedule attached to such
Note or any continuation thereof or on any separate record maintained by such
Lender. Failure to make any such notation or to attach a schedule shall not
affect any Lender’s or the Borrower’s rights or obligations in respect of such
Loans or affect the validity of such transfer by any Lender of its Note.

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 10:00 a.m., Houston, Texas time, on the date of
the proposed Borrowing; provided that no such notice shall be required for any
deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable, except as to ABR Borrowings, and all Borrowings
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in substantially the form of Exhibit B and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

 

29



--------------------------------------------------------------------------------

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of an ABR Borrowing, whether such Borrowing Request is
revocable or irrevocable.

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(vi) the amount of the then effective Borrowing Base, the Additional LC Amount,
the current total Revolving Credit Exposures (without regard to the requested
Borrowing) and the pro forma total Revolving Credit Exposures (giving effect to
the requested Borrowing); and3351

(vii) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause (i) the total Revolving Credit Exposures to exceed the
total Commitments and (ii) the outstanding principal amount of all Loans to
exceed an amount equal to the difference between (A) the total Commitments and
(B) the Additional LC Amount.3452

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof, the amount of such Lender’s Loan to be made as part of the requested
Borrowing and if the Borrowing Request is for an ABR Borrowing, then the
Administrative Agent shall request that each Lender provide its Cost of Funds
rate consistent with the procedures set forth in the “Reference Bank Cost of
Funds Rate” definition.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

3351 Section 2.03(vi) amended by Fifth Amendment.

3452 Section 2.03 amended by Fifth Amendment.

 

30



--------------------------------------------------------------------------------

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable, except as
to ABR Borrowings, and shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Interest Election Request in
substantially the form of Exhibit C and signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(ii) and
Section 2.04(c)(iii) shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof, such Lender’s portion of each resulting Borrowing and if
there are ABR Loans outstanding or if the Interest Election Request is for an
ABR Borrowing, then the Administrative Agent shall request that each Lender
provide its Cost of Funds rate consistent with the procedures set forth in the
“Reference Bank Cost of Funds Rate” definition.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective) and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

31



--------------------------------------------------------------------------------

(f) Reference Bank Cost of Funds Rate.

(i) For each Business Day (A) that the Administrative Agent receives a Borrowing
Request or an Interest Election Request for an ABR Loan (including any request
for a Eurodollar Borrowing converted to an ABR Borrowing pursuant to
Section 3.03) (each individually, an “ABR Request”), on or prior to 12:00 noon,
Houston time on such Business Day and (B) that an ABR Loan is outstanding under
this Agreement and the Alternate Base Rate (without reference to the Reference
Bank Cost of Funds Rate) communicated by the Administrative Agent on the
previous Business Day has changed, on or prior to 9:00 a.m., Houston time, on
each such Business Day, the Administrative Agent shall communicate the Alternate
Base Rate on such Business Day (without reference to the Reference Bank Cost of
Funds Rate) to each Lender. Each Lender shall notify the Administrative Agent no
later than 1:00 p.m., Houston time, on such Business Day an ABR Request is
received by the Administrative Agent, and 10:00 a.m., Houston time, on each
Business Day that an ABR Loan is outstanding (in each instance, a “Determination
Date”), whether such Lender’s Cost of Funds exceeds the Alternate Base Rate for
such Business Day (without reference to the Reference Bank Cost of Funds Rate).
Any Lender that does not provide notice to the Administrative Agent with respect
to its Cost of Funds prior to 1:00 p.m. or 10:00 a.m., Houston time, on such
Business Day, as applicable, shall be deemed to have confirmed to the
Administrative Agent that such Lender’s Cost of Funds does not exceed the
Alternate Base Rate without reference to the Reference Bank Cost of Funds Rate.

(ii) If 60% or more of the Lenders with a Commitment as of the applicable
Determination Date (the “Cost of Funds Calculation Threshold”) notify the
Administrative Agent that their Cost of Funds exceeds the Alternate Base Rate
(without reference to the Reference Bank Cost of Funds Rate) communicated by the
Administrative Agent, then the Administrative Agent shall calculate the
“Reference Bank Cost of Funds Rate” which shall be calculated as the simple
average of the Cost of Funds of the Lenders; provided that, any Lender which
does not submit a Cost of Funds Rate shall be deemed to have confirmed to the
Administrative Agent that such Lender’s Cost of Funds does not exceed the
Alternate Base Rate without reference to the Reference Bank Cost of Funds Rate.
The Alternate Base Rate communicated by the Administrative Agent as of such
Determination Date (without reference to the Reference Bank Cost of Funds) shall
be used for each such Lender which does not submit a Cost of Funds Rate to
calculate the Reference Bank Cost of Funds Rate. If the Cost of Funds
Calculation Threshold is not met, then the Reference Bank Cost of Funds Rate
shall not be calculated and shall be disregarded for the purposes of calculating
the Alternate Base Rate as of such Determination Date. For purposes of
determining the Reference Bank Cost of Funds Rate, each Lender and the
Administrative Agent may provide notice by electronic communications pursuant to
procedures approved by the Administrative Agent.

(iii) On any Determination Date that a Reference Bank Cost of Funds Rate is
calculated, the Administrative Agent shall calculate the Reference Bank Cost of
Funds Rate in accordance with the procedures set forth in subsection (ii) above
and shall provide such rate to the Borrower and each Lender no later than 2:00
p.m., Houston time for any ABR Request, and 11:00 a.m., Houston time on each
Business Day that an ABR Loan is outstanding, without identifying the underlying
rates submitted by each Lender.

 

32



--------------------------------------------------------------------------------

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower maintained with the Administrative Agent in New York, New York and
designated by the Borrower in the applicable Borrowing Request; provided that
ABR Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the Issuing
Bank. Nothing herein shall be deemed to obligate any Lender to obtain the funds
for its Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for its Loan in any
particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts or the Borrowing Base is terminated or reduced to zero,
then the Commitments shall terminate on the effective date of such termination
or reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $1,000,000 and (B) the Borrower shall
not terminate or reduce the

 

33



--------------------------------------------------------------------------------

Aggregate Maximum Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(b), the total Revolving
Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts shall be made ratably among the Lenders in accordance with each
Lender’s Applicable Percentage.

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Sixth
Amendment Effective Date to but excluding the next Redetermination Date, the
amount of the Borrowing Base shall be equal to $275,000,000.3553 Notwithstanding
the foregoing, the Borrowing Base may be subject to further adjustments from
time to time pursuant to Section 8.13(c) or Section 9.12.

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year. In
addition, (i) the Borrower may, by notifying the Administrative Agent thereof,
and the Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof, one time during any 12-month period, each elect
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this
Section 2.07 and (ii) the Administrative Agent shall have the right, no later
than 10 Business Days after receiving notice of the offering of any Permitted
Refinancing Debt, to initiate an Interim Redetermination in accordance with this
Section 2.07(b), and such Interim Redetermination shall not count against the
maximum Interim Redeterminations allowed in any calendar year.3654

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and Section 8.12(c), and, in the case of an Interim
Redetermination, pursuant to Section 8.12(b) and Section 8.12(c), and (B) such
other reports, data and supplemental information, including,

 

 

3553  Borrowing Base amount redetermined most recently by SixthThirteenth
Amendment.

3654  Amended by Fourth Amendment.

 

34



--------------------------------------------------------------------------------

without limitation, the information provided pursuant to Section 8.12(c), as
may, from time to time, be reasonably requested by the Required Lenders (the
Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon
such information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other Debt) as the
Administrative Agent deems appropriate in its sole discretion and consistent
with its normal oil and gas lending criteria as it exists at the particular
time. In no event shall the Proposed Borrowing Base exceed the Aggregate Maximum
Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (1) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on or before the March 15th and September 15th of such
year following the date of delivery or (2) if the Administrative Agent shall not
have received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and Section 8.12(c) in a timely and complete manner,
then promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within 15 days after the Administrative Agent has received the required
Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have 15 days to agree with the Proposed Borrowing Base or disagree
with the Proposed Borrowing Base by proposing an alternate Borrowing Base. If at
the end of such 15 days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect, have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.07(d). If, however, at the end of such 15-day
period, all of the Lenders or the Required Lenders, as applicable, have not
approved or deemed to have approved, as aforesaid, then the Administrative Agent
shall poll the Lenders to ascertain the highest Borrowing Base then acceptable
to a number of Lenders sufficient to constitute the Required Lenders and, so
long as such amount does not increase the Borrowing Base then in effect, such
amount shall become the new Borrowing Base, effective on the date specified in
Section 2.07(d).

 

35



--------------------------------------------------------------------------------

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and Section 8.12(c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and Section 8.12(c) in a timely and complete manner, then on the
Business Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice Such amount shall then become the Borrowing
Base until the next Scheduled Redetermination Date, the next Interim
Redetermination Date or the next adjustment to the Borrowing Base under
Section 8.13(c) or Section 9.12, whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.

(e) Reduction of Borrowing Base Upon Termination of Hedge Positions. If the
Borrower or any Subsidiary shall terminate or create any off-setting positions
in respect of any hedge positions (whether evidenced by a floor, put or Swap
Agreement) upon which the Lenders relied in determining the Borrowing Base and
the net effect of such action (when taken together with any other Swap
Agreements executed contemporaneously with the taking of such action) would be
to reduce the economic value supporting the Borrowing Base, then the Borrowing
Base shall be simultaneously reduced in an amount reasonably determined by the
Required Lenders equal to the economic value of such reduction.

(f) Reduction of Borrowing Boase Upon Issuance of New Debt. If the Parent
Guarantor shall (i) issue 2019 High Yield Notes in an aggregate principal amount
in excess of $300,000,000 or (ii) incur additional Debt as a result of any
Permitted Refinancing Debt with regardrespect to the 2029 Convertible Notes
and/or the 2019 High Yield Notes, the in excess of the then-outstanding
principal of such Permitted Refinancing Debt over the principalamount of the
Debt it refinances, in each of (i) and (ii) the Borrowing Base will
simultaneously be reduced in an amount equal to 25% of such excess. 37 and
(ii) incur any Second Lien Facility after October 1, 2015, the Borrowing Base
will simultaneously be reduced in an amount equal to 25% of the aggregate
principal amount of such Second Lien Facility.55

 

 

37 Section 2.07(f) added by Fourth Amendment.

55 Section 2.07(f) added by Fourth Amendment and most recently amended by the
Thirteenth Amendment.

 

36



--------------------------------------------------------------------------------

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of the Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period; provided that the Borrower may
not request the issuance, amendment, renewal or extension of Letters of Credit
hereunder if a Borrowing Base Deficiency exists at such time or would exist as a
result thereof. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (not less than five Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

 

37



--------------------------------------------------------------------------------

Each notice shall constitute a representation that: (i) after giving effect to
the requested issuance, amendment, renewal or extension, as applicable, (A) the
LC Exposure shall not exceed the sum of the LC Commitment and the Additional LC
Amount and (B) the total Revolving Credit Exposures shall not exceed the total
Commitments, and (ii) if, after giving effect to the requested issuance,
amendment, renewal or extension, as applicable, the total Revolving Credit
Exposures exceed the Borrowing Bose then in effect, the amount of such excess
will not exceed the Additional LC Amount.3856

If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension, but in no event later than
the date referred to in the following clauses (ii) and (iii)), (ii) the date
that is five Business Days prior to the Maturity Date and (iii) notwithstanding
the foregoing, if the Maturity Date is August 31, 2011, the close of business
December 31, 2011. For any Letter of Credit which extends beyond a Maturity Date
of August 31, 2011 pursuant to clause (iii) above, on the date which is three
(3) months prior to such Maturity Date, the Borrower shall provide case
collateral to the relevant Issuing Bank in an amount equal to 105% of the face
amount of all such Letters of credit then outstanding.3957

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date,

 

 

3856 Section 2.08(b) amended by Fifth Amendment.

3957

Section 2.08(c) amended by Third Amendment.

 

38



--------------------------------------------------------------------------------

or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, New York City time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., New York City time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that if such LC Disbursement is not less than $1,000,000, the Borrower
shall, subject to the conditions to Borrowing set forth herein, be deemed to
have requested, and the Borrower does hereby request under such circumstances,
that such payment be financed with an ABR Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Borrowing. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.05 with respect to Loans made by such
Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank as their interests may appear. Any payment made by
a Lender pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of ABR Loans as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct

 

39



--------------------------------------------------------------------------------

damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised all requisite
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed the Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of the Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

40



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Required Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c) or (iii) the Borrower is required to
provide cash collateral to the relevant Issuing Bank for Letters of Credit which
will expire after a Maturity Date of August 31, 2011 pursuant to
Section 2.08(c)(iii), then the Borrower shall deposit, in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to, in the case of an Event of
Default, the LC Exposure, and in the case of a payment required by
Section 2.08(c)(iii) or Section 3.04(c), the amount of such excess as provided
in Section 2.08(c)(iii) or Section 3.04(c), as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Parent Guarantor or
the Borrower described in Section 10.01(h) or Section 10.01(i). The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuing Bank
and the Lenders, an exclusive first priority and continuing perfected security
interest in and Lien on such account and all cash, checks, drafts, certificates
and instruments, if any, from time to time deposited or held in such account,
all deposits or wire transfers made thereto, any and all investments purchased
with funds deposited in such account, all interest, dividends, cash,
instruments, financial assets and other Property from time to time received,
receivable or otherwise payable in respect of, or in exchange for, any or all of
the foregoing, and all proceeds, products, accessions, rents, profits, income
and benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Parent Guarantor or the Borrower
may now or hereafter have against any such beneficiary, the Issuing Bank, the
Administrative Agent, the Lenders or any other Person for any reason whatsoever.
Such deposit shall be held as collateral securing the payment and performance of
the Borrower’s and the Guarantor’s obligations under this Agreement and the
other Loan Documents. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, be applied to
satisfy other obligations of the Borrower and the Guarantors under this
Agreement or the other Loan Documents. If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrower is not otherwise required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any

 

41



--------------------------------------------------------------------------------

prepayment pursuant to Section 3.04(c), then such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.4058

ARTICLE III

Payments of Principal and Interest; Prepayments; Fees

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, (i) if an Event of Default
has occurred and is continuing, or if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower or any Guarantor hereunder or
under any other Loan Document is not paid when due, whether at stated maturity,
upon acceleration or otherwise and including any payments in respect of a
Borrowing Base Deficiency under Section 3.04(c), then all Loans outstanding, in
the case of an Event of Default, and such overdue amount, in the case of a
failure to pay amounts when due, shall bear interest, after as well as before
judgment, at a rate per annum equal to the Alternate Base Rate plus 2%, but in
no event to exceed the Highest Lawful Rate and (ii) during any Borrowing Base
Deficiency, the amount of such Borrowing Base Deficiency shall bear interest,
after as well as before judgment, at the rate then applicable to such Loans,
plus the Applicable Margin, if any, plus an additional 2% per annum, but in no
event to exceed the Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap

 

 

4058

Section 2.08(j) amended by Third Amendment.

 

42



--------------------------------------------------------------------------------

year), except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02.

 

43



--------------------------------------------------------------------------------

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (A) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (B) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07(a) through Section 2.07(d) or
Section 8.13(c), if the total Revolving Credit Exposures exceeds the
redetermined or adjusted Borrowing Base, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within 90 days following its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided, that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e),
Section 2.07(f) or Section 9.12, if the total Revolving Credit Exposures exceeds
the Borrowing Base as adjusted, then the Borrower shall (A) prepay the
Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Parent Guarantor or Borrower, as applicable, shall be
obligated to make such prepayment and/or deposit of cash collateral on the date
it or any Subsidiary receives cash proceeds as a result of such disposition or
Debt incurrence; provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.59

(iv) Notwithstanding anything to the contrary herein, (A) if the Borrower or any
of its Subsidiaries sells any Property when aan Event of Default or Borrowing
Base Deficiency or Event of Default exists, then the Borrower shall (A)x) if an
Event of Default exists, prepay the Borrowings in an aggregate principal amount
equal to the net cash proceeds received from such sale and, if any net cash
proceeds from such sale remain after prepaying all of the Borrowings, pay to the
Administrative Agent on behalf of the Lenders an amount equal to the remaining
net cash proceeds received from such sale to be held as cash collateral as
provided in Section 2.08(j); provided, the Borrowing Base and Commitments
hereunder shall be permanently reduced in the amount of such prepayment or
deposit of cash collateral or (y) if no Event of Default exists, (I) prepay the
Borrowings in an aggregate principal amount equal to the lesser of (1) the net
cash proceeds received from such sale and (2) the amount by which the total
Revolving Credit Exposures exceeds the Borrowing Base then in effect plus an
incremental amount such that, on a pro forma basis, availability under the
Borrowing Base then in effect is

 

 

59 Section 3.04(c)(iii) amended by Thirteenth Amendment.

 

44



--------------------------------------------------------------------------------

equal to or greater than the greater of (X) $50,000,000 or (Y) 50% of the then
effective Borrowing Base, and (BII) if any excessBorrowing Base Deficiency
remains after prepaying all of the Borrowings as a result of an LC Exposure, pay
to the Administrative Agent on behalf of the Lenders an amount equal to the
lesser of (1) the remaining net cash proceeds received from such sale (if any)
and (2) the amount by which the total Revolving Credit Exposures exceeds the
Borrowing Base then in effect plus an incremental amount such that, on a pro
forma basis, availability under the Borrowing Base then in effect is equal to or
greater than the greater of (X) $50,000,000 or (Y) 50% of the then effective
Borrowing Base, to be held as cash collateral as provided in Section 2.08(j),
and (B) if the Parent Guarantor or any of its Subsidiaries issues any Equity
Interests when a Borrowing Base Deficiency exists, then the Borrower shall
(x) prepay the Borrowings in an aggregate principal amount equal to the lesser
of (1) the net cash proceeds received from such issuance and (2) the amount by
which the total Revolving Credit Exposures exceeds the Borrowing Base then in
effect, and (y) if any Borrowing Base Deficiency remains after prepaying all of
the Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to the lesser of (1) the remaining net
cash proceeds received from such issuance (if any) and (2) the amount by which
the total Revolving Credit Exposures exceeds the Borrowing Base then in effect
such excess to be held as cash collateral as provided in Section 2.08(j). The
Borrower shall be obligated to make such prepayment and/or deposit of cash
collateral on the date it or any Subsidiary receives cash proceeds as a result
of such sale or issuance; provided that all payments required to be made
pursuant to this Section 3.04(c)(iv) must be made on or prior to the Termination
Date.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(vi) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the rate per
annum of 0.50% on the average daily amount of the unused amount of the
Commitment of such Lender during the period from and including the date of this
Agreement to but excluding the Termination Date. Accrued commitment fees shall
be payable in arrears on the last day of March, June, September and December of
each year and on the Termination Date, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on

 

45



--------------------------------------------------------------------------------

the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender, a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure; provided that, if an Event of Default has
occurred and is continuing during such period, the Letter of Credit
participation fee shall increase by 2% per annum over the then applicable rate,
(ii) to the Issuing Bank a fronting fee, which shall accrue at the rate of
one-half of one percent (0.50%) per annum on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure; provided that in no event
shall such fee be less than $500 during any quarter, and (iii) to the Issuing
Bank, for its own account, its standard fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within ten
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(d) Maturity Extension Upfront Fees. If the Maturity Date is extended to
February 25, 2016 pursuant to the definition thereof, the Borrower agrees to pay
to the Administrative Agent for the account of each Lender on the date of such
extension an upfront fee equal to (i) 30 basis points of each such Lender’s
Applicable Percentage of the then current Borrowing Base if such Lender’s
Borrowing Base Commitment on the Fourth Amendment Effective Date was less than
$40,000,000 or (ii) 40 basis points of each such Lender’s Applicable Percentage
of the then current Borrowing Base if such Lender’s Borrowing Base Commitment on
the Fourth Amendment Effective Date was equal to or greater than
$40,000,000.4160

 

 

4160 Section 3.05(d) added by Fourth Amendment.

 

46



--------------------------------------------------------------------------------

ARTICLE IV

Payments; Pro Rata Treatment; Sharing of Set-offs

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. Except as provided for in Section 4.03, the
Borrower shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of LC Disbursements, or of amounts
payable under Section 5.01, Section 5.02, Section 5.03 or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without defense, deduction, recoupment, set-off or counterclaim. Fees,
once paid, shall be fully earned and shall not be refundable under any
circumstances. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 12.01, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Section 5.01,
Section 5.02, Section 5.03 and Section 12.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective

 

47



--------------------------------------------------------------------------------

Loans and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

Section 4.03 Payments and Deductions to a Defaulting Lender.

(a) The Borrower shall have the right, to the extent permitted by applicable
law, to setoff any amounts owed to it by any Defaulting Lender in respect of
deposit liabilities and liabilities under Swap Agreements against amounts due by
the Borrower to such Defaulting Lender under this Agreement, provided that the
amount of such set-off shall not exceed the amount of such Defaulting Lender’s
Revolving Credit Exposures and interest. Further, if any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(a),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid in cash.

(b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders has been equalized in accordance with each of the

 

48



--------------------------------------------------------------------------------

Lenders respective pro rata share of the Indebtedness. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.03(b), all principal will be paid
ratably as provided in Section 10.02(c).

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and the
Subsidiaries and (b) the Lenders hereby authorize the Administrative Agent to
take such actions as may be necessary to cause such proceeds to be paid to the
Borrower and/or such Subsidiaries.

Section 4.05 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid in cash.-.

(b) If a Defaulting Lender (or a Lender who would be a Defaulting Lender but for
the expiration of the relevant grace period) as a result of the exercise of a
set-off shall have received a payment in respect of its Revolving Credit
Exposure which results in its Revolving Credit Exposure being less than its
Applicable Percentage of the aggregate Revolving Credit Exposures, then no
payments will be made to such Defaulting Lender until such time as all amounts
due and owing to the Lenders have been equalized in accordance with each
Lender’s respective pro rata share of the Indebtedness. Further, if at any time
prior to the acceleration or maturity of the Loans, the Administrative Agent
shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the

 

49



--------------------------------------------------------------------------------

Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, subject
to the first sentence of this Section 4.05(b), all principal will be paid
ratably as provided in Section 10.02(c).

(c) Notwithstanding any provision of this Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:

(i) Fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05.

(ii) The Commitment, the Maximum Credit Amount, the outstanding principal
balance of the Loans and participation interests in Letters of Credit of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Majority Lenders or the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to
Section 12.02), provided that any waiver, amendment or modification requiring
(A) the consent of all Lenders or (B) the consent of each affected Lender and
which affects such Defaulting Lender, shall require the consent of such
Defaulting Lender; and provided further that any redetermination or affirmation
of the Borrowing Base shall occur without participation of a Defaulting Lender,
but the Commitments (i.e., the Applicable Percentage of the Borrowing Base of a
Defaulting Lender) may not be increased without the consent of such Defaulting
Lender.

(iii) If any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (1) the sum of all Non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all Non-Defaulting Lenders’ Commitments and (2) the
conditions set forth in Section 6.02 are satisfied at such time;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, then the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 2.08(e) for so long as such LC Exposure is outstanding;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.05 then the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
Section 4.05(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Applicable Percentages; or

 

50



--------------------------------------------------------------------------------

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 4.05(c)(iii), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated.

(d) So long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.05(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 3.05(b) (and
Defaulting Lenders shall not participate therein).

(e) In the event that the Administrative Agent, the Borrower and the Issuing
Bank each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans or
participations in Letters of Credit of the other Lenders as the Administrative
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

Section 4.06 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the relevant Person and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the relevant Person.

 

51



--------------------------------------------------------------------------------

ARTICLE V

Increased Costs; Break Funding Payments; Taxes; Illegality

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender; and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender (whether of principal, interest or otherwise), then the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.

(c) Certificates. A certificate of a Lender or the Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or the Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
Section 5.01(b), and, if requested by the Borrower, a detailed statement, with
any necessary calculations, setting forth how such Lender or Issuing Bank
determined such amounts, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten days after receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or the Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or the Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or the Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 365 days
prior to the date that such Lender or the Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 365- day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

52



--------------------------------------------------------------------------------

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten days
after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower or any Guarantor shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.03(a)), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower or such Guarantor shall make such
deductions and (iii) the Borrower or such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and the Issuing Bank, within ten days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Lender or the Issuing Bank, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or

 

53



--------------------------------------------------------------------------------

asserted by the relevant Governmental Authority. A certificate of the
Administrative Agent, a Lender or the Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrower
and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate.

(f) Tax Refunds. If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 5.03, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 5.03 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

Section 5.04 Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Section 5.01 or Section 5.03, as the case may be, in the future and (b) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

 

54



--------------------------------------------------------------------------------

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

ARTICLE VI

Conditions Precedent

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder (including, without limitation, the fees and
expenses of Vinson & Elkins L.L.P., counsel to the Administrative Agent).

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of the Borrower and each Guarantor setting forth
(i) resolutions of its board of directors with respect to the authorization of
the Borrower or such Guarantor to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of the Borrower or such Guarantor (A) who are
authorized to sign the Loan Documents to which the Borrower or such Guarantor is
a party and (B) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
incorporation and bylaws of the Borrower and such Guarantor, certified as being
true and complete. The Administrative Agent and the Lenders may conclusively
rely on such certificate until the Administrative Agent receives notice in
writing from the Borrower to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each Guarantor.

 

55



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a compliance certificate which
shall be substantially in the form of Exhibit D, duly and properly executed by a
Responsible Officer and dated as of the date of Effective Date.

(e) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(f) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(g) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement and the
other Security Instruments described on Exhibit E. In connection with the
execution and delivery of the Security Instruments, the Administrative Agent
shall:

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens identified in clauses (a) to
(d) and (f) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total value of the Proved Oil and Gas
Properties evaluated in the Initial Reserve Report;

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing all of the issued and outstanding Equity
Interests of the Borrower; and

(iii) be reasonably satisfied that all Property constituting security for the
Second Lien Term Loan Agreement is subject to a Lien in favor of Administrative
Agent under the Security Instruments.

(h) The Administrative Agent shall have received an opinion of Michael J.
Killelea, Senior Vice President, General Counsel and Corporate Secretary of the
Parent Guarantor and the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent.

(i) The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 7.12.

(j) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to Oil and Gas Properties that have
Proved Reserves representing at least 80% of the total value of the Proved
Reserves in the Initial Reserve Report.

(k) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower.

 

56



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the Borrower and the Parent Guarantor
have received all consents and approvals required by Section 7.03.

(m) The Administrative Agent shall have received the financial statements
referred to in Section 7.04(a) and the Initial Reserve Report accompanied by a
certificate covering the matters described in Section 8.12(c).

(n) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Parent
Guarantor or the Borrower for each jurisdiction requested by the Administrative
Agent other than those being assigned or released on or prior to the Effective
Date or Liens permitted by Section 9.03.

(o) The Administrative Agent shall be reasonably satisfied that, after the
making of the Loans on the Closing Date, the application of the proceeds
thereof, and after giving effect to the other transactions contemplated hereby,
there is unfunded availability of not less than $25,000,000 under this Agreement
on the Closing Date.

(p) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
occurrence of Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 12.02) at or prior to 5:00 p.m., New York City time, on
May 5, 2009 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of the
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

(c) The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the

 

57



--------------------------------------------------------------------------------

date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct as of such specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent Guarantor and the Borrower on the date
thereof as to the matters specified in Section 6.02(a) through (e).

ARTICLE VII

Representations and Warranties

The Parent Guarantor and the Borrower represent and warrant to the Lenders that
on the date of each Loan, issuance, amendment, renewal or extension of any
Letter of Credit, and on the date referred to in the Compliance Certificate:

Section 7.01 Organization; Powers. Each of the Parent Guarantor and the Borrower
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications
could not reasonably be expected to have a Material Adverse Effect.

Section 7.02 Authority; Enforceability. The Transactions are within the
Borrower’s and each Guarantor’s corporate powers and have been duly authorized
by all necessary corporate and, if required, stockholder action (including,
without limitation, any action required to be taken by any class of directors of
the Parent Guarantor or any other Person, whether interested or disinterested,
in order to ensure the due authorization of the Transactions). Each Loan
Document to which the Borrower and each Guarantor is a party has been duly
executed and delivered by the Borrower and such Guarantor and constitutes a
legal, valid and binding obligation of the Borrower and such Guarantor, as
applicable, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

58



--------------------------------------------------------------------------------

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement, (ii) those
third party approvals or consents which, if not made or obtained, would not
cause a Default hereunder, could not reasonably be expected to have a Material
Adverse Effect or do not have an adverse effect on the enforceability of the
Loan Documents and (iii) the filing of any document with the SEC, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Parent Guarantor or the Borrower or any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Parent Guarantor
or the Borrower or its Properties, or give rise to a right thereunder to require
any payment to be made by the Parent Guarantor or the Borrower and (d) will not
result in the creation or imposition of any Lien on any Property of the Parent
Guarantor or the Borrower (other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Parent Guarantor has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2008, reported on by
Ernst & Young, LLP, independent public accountants. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Parent Guarantor and its Consolidated
Subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the unaudited quarterly financial statements.

(b) Since December 31, 2008, (i) there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect and (ii) the business of the Parent Guarantor and the Borrower
has been conducted only in the ordinary course consistent with past business
practices.

(c) Neither the Parent Guarantor nor the Borrower has on the date hereof any
material Debt (including Disqualified Capital Stock) or any material contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the Financial Statements.

 

59



--------------------------------------------------------------------------------

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent Guarantor,
threatened against or affecting the Parent Guarantor or the Borrower (i) as to
which there is a reasonable possibility of an adverse determination that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, or (ii) that involve any Loan
Document or the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Parent Guarantor and the Borrower and each of their respective
Properties and operations thereon are, and within all applicable statute of
limitation periods have been, in compliance with all applicable Environmental
Laws.

(b) the Parent Guarantor and the Borrower have obtained all Environmental
Permits required for their respective operations and each of their Properties,
with all such Environmental Permits being currently in full force and effect,
and neither the Parent Guarantor nor the Borrower have received any written
notice or otherwise has knowledge that any such existing Environmental Permit
will be revoked or that any application for any new Environmental Permit or
renewal of any existing Environmental Permit will be protested or denied.

(c) there are no claims, demands, suits, orders, inquiries, or proceedings
concerning any violation of, or any liability (including as a potentially
responsible party) under, any applicable Environmental Laws that is pending or,
to the Parent Guarantor’s knowledge, threatened against the Parent Guarantor or
the Borrower or any of their respective Properties or as a result of any
operations at such Properties.

(d) none of the Properties of the Parent Guarantor or the Borrower contain or
have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.

(e) there has been no Release or, to the Parent Guarantor’s knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Parent
Guarantor’s or the Borrower’s Properties, there are no investigations,
remediations, abatements, removals, or monitorings of Hazardous Materials
required under applicable Environmental Laws at such Properties and, to the
knowledge of the Parent Guarantor, none of such Properties are adversely
affected by any Release or threatened Release of a Hazardous Material
originating or emanating from any other real property.

 

60



--------------------------------------------------------------------------------

(f) neither the Parent Guarantor nor the Borrower has received any written
notice asserting an alleged liability or obligation under any applicable
Environmental Laws with respect to the investigation, remediation, abatement,
removal, or monitoring of any Hazardous Materials at, under, or Released or
threatened to be Released from any real properties offsite the Parent
Guarantor’s or the Borrower’s Properties and, to the Parent Guarantor’s
knowledge, there are no conditions or circumstances that could reasonably be
expected to result in the receipt of such written notice.

(g) there has been no exposure of any Person or Property to any Hazardous
Materials as a result of or in connection with the operations and businesses of
any of the Parent Guarantor’s or the Borrower’s Properties that could reasonably
be expected to form the basis for a claim for damages or compensation.

(h) The Parent Guarantor and the Borrower have provided to the Lenders complete
and correct copies of all environmental site assessment reports, investigations,
studies, analyses, and correspondence on environmental matters relating to any
alleged or potential non-compliance with or liability under Environmental Laws
that are in any of the Parent Guarantor’s or the Borrower’s possession or
control and relating to their respective Properties or operations thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) The Parent Guarantor and the Borrower are in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Parent Guarantor nor the Borrower is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Parent Guarantor or the Borrower to Redeem or make any offer
to Redeem under any indenture, note, credit agreement or instrument pursuant to
which any Material Indebtedness is outstanding or by which the Parent Guarantor
or the Borrower or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Parent Guarantor nor the
Borrower is an “investment company” or a company “controlled” by an “investment
company,” within the meaning of, or subject to regulation under, the Investment
Company Act of 1940, as amended.

Section 7.09 Taxes. The Parent Guarantor and the Borrower have each timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in

 

61



--------------------------------------------------------------------------------

good faith by appropriate proceedings and for which the Borrower or such
Subsidiary, as applicable, has set aside on its books adequate reserves in
accordance with GAAP or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect. The charges,
accruals and reserves on the books of the Parent Guarantor and the Borrower in
respect of Taxes and other governmental charges are, in the reasonable opinion
of the Borrower, adequate. No Tax Lien has been filed and, to the knowledge of
the Parent Guarantor, no claim is being asserted with respect to any such Tax or
other such governmental charge.

Section 7.10 ERISA.

(a) The Parent Guarantor, the Borrower and each ERISA Affiliate have complied in
all material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred which could result in
imposition on the Parent Guarantor, the Borrower or any ERISA Affiliate (whether
directly or indirectly) of (i) either a civil penalty assessed pursuant to
subsections (c), (i), (l) or (m) of section 502 of ERISA or a tax imposed
pursuant to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary
duty liability damages under section 409 of ERISA.

(d) Full payment when due has been made of all amounts which the Parent
Guarantor, the Borrower or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

(e) Neither the Parent Guarantor, the Borrower nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Parent Guarantor, the Borrower or any ERISA Affiliate in its
sole discretion at any time without any material liability.

(f) Neither the Parent Guarantor, the Borrower nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in section 3(2) of ERISA, that is subject to Title IV
of ERISA, section 302 of ERISA or section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Parent Guarantor has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or the Borrower is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the other reports, financial statements, certificates or other
information furnished by or on behalf of the Parent Guarantor or the Borrower to
the Administrative Agent or any Lender or any of their Affiliates in connection
with the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or

 

62



--------------------------------------------------------------------------------

supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Parent Guarantor represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. There is no fact peculiar to the Parent Guarantor or the Borrower which
could reasonably be expected to have a Material Adverse Effect or in the future
is reasonably likely to have a Material Adverse Effect and which has not been
set forth in this Agreement or the Loan Documents or the other documents,
certificates and statements furnished to the Administrative Agent or the Lenders
by or on behalf of the Parent Guarantor or the Borrower prior to, or on, the
date hereof in connection with the transactions contemplated hereby. There are
no statements or conclusions in any Reserve Report which are based upon or
include misleading information or fail to take into account material information
regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties of the Borrower
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and that
the Parent Guarantor and the Borrower do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate.

Section 7.12 Insurance. The Parent Guarantor and the Borrower have, (a) all
insurance policies sufficient for the compliance by each of them with all
material Governmental Requirements and all material agreements and (b) insurance
coverage in at least amounts and against such risk (including, without
limitation, public liability) that are usually insured against by companies
similarly situated and engaged in the same or a similar business for the assets
and operations of the Parent Guarantor and the Borrower. The Administrative
Agent and the Lenders have been named as additional insureds in respect of such
liability insurance policies and the Administrative Agent has been named as loss
payee with respect to Property loss insurance.

Section 7.13 Restriction on Liens. Neither the Parent Guarantor nor the Borrower
is a party to any material agreement or arrangement (other than Capital Leases
creating Liens permitted by Section 9.03(c), but then only on the Property
subject of such Capital Lease), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Indebtedness and the Loan Documents.

Section 7.14 Subsidiaries. All of the Subsidiaries of the Parent Guarantor and
the Borrower, if any, are set forth on Schedule 7.14 or as may be disclosed in
writing to the Administrative Agent (which shall promptly furnish a copy to the
Lenders), which shall be a supplement to Schedule 7.14. All Subsidiaries listed
on Schedule 7.14, if any, are Wholly-Owned Subsidiaries.

Section 7.15 Location of Business and Offices. The Parent Guarantor’s
jurisdiction of organization is Delaware; the name of the Parent Guarantor as
listed in the public records of its jurisdiction of organization is Goodrich
Petroleum Corporation; and the organizational identification number of the
Parent Guarantor in its jurisdiction of organization is 2675735. The Borrower’s
jurisdiction of organization is Louisiana; the name of the Borrower as listed in
the public records of its jurisdiction of organization is Goodrich Petroleum
Company, L.L.C.; and

 

63



--------------------------------------------------------------------------------

the organizational identification number of the Borrower in its jurisdiction of
organization is 34719938K (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(l) in accordance with
Section 12.01). The Parent Guarantor’s and Borrower’s principal place of
business and chief executive offices are located at the address specified in
Section 12.01 (or as set forth in a notice delivered pursuant to Section 8.01(l)
and Section 12.01(c)). Each Subsidiary’s jurisdiction of organization, name as
listed in the public records of its jurisdiction of organization, organizational
identification number in its jurisdiction of organization, and the location of
its principal place of business and chief executive office is stated on Schedule
7.14 (or as set forth in a notice delivered pursuant to Section 8.01(l)).

Section 7.16 Properties; Titles, Etc.

(a) The Borrower has good and defensible title to the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report and good title to all
its personal Properties, in each case, free and clear of all Liens except Liens
permitted by Section 9.03. After giving full effect to the Excepted Liens, the
Borrower owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report, and the
ownership of such Properties shall not in any material respect obligate the
Borrower to bear the costs and expenses relating to the maintenance, development
and operations of each such Property in an amount in excess of the working
interest of each Property set forth in the most recently delivered Reserve
Report that is not offset by a corresponding proportionate increase in the
Borrower’s net revenue interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Borrower are valid and subsisting, in full force and effect, and there
exists no default or event or circumstance which with the giving of notice or
the passage of time or both would give rise to a default under any such lease or
leases, which could reasonably be expected to have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Borrower to conduct its
business in all material respects in the same manner as its business has been
conducted prior to the date hereof.

(d) All of the Properties of the Parent Guarantor and the Borrower which are
reasonably necessary for the operation of their businesses are in good working
condition and are maintained in accordance with prudent business standards.

(e) The Borrower owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Borrower does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Borrower either owns or has valid licenses or other rights to use
all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in its
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties of the Borrower have been maintained, operated and developed
in a good and workmanlike manner and in conformity with all Governmental
Requirements and in conformity with the provisions of all leases, subleases or
other contracts comprising a part of the Hydrocarbon Interests and other
contracts and agreements forming a part of the Oil and Gas Properties of the
Borrower. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (a) no Oil
and Gas Property of the Borrower is subject to having allowable production
reduced below the full and regular allowable (including the maximum permissible
tolerance) because of any overproduction (whether or not the same was
permissible at the time) and (b) none of the wells comprising a part of the Oil
and Gas Properties (or Properties unitized therewith) of the Borrower is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, the Oil and Gas Properties (or in
the case of wells located on Properties unitized therewith, such unitized
Properties). All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing which are operated by the Borrower, in a manner consistent with the
Borrower’s past practices (other than those the failure of which to maintain in
accordance with this Section 7.17 could not reasonably be expected to have a
Material Adverse Effect).

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower to deliver Hydrocarbons produced from their Oil and
Gas Properties at some future time without then or thereafter receiving full
payment therefor exceeding one-half bcf of gas (on an mcf equivalent basis) in
the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Borrower represents that it
is receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days
notice or less without penalty or detriment for the sale of production from the
Borrower’s Hydrocarbons (including, without limitation, calls on or other rights
to purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six months from the date hereof.

 

65



--------------------------------------------------------------------------------

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and after
the date hereof, each report required to be delivered by the Parent Guarantor
and Borrower pursuant to Section 8.01(d), sets forth, a true and complete list
of all Swap Agreements of the Parent Guarantor and the Borrower, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the net mark to market value thereof, all credit
support agreements relating thereto (including any margin required or supplied)
and the counterparty to each such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to provide working capital for exploration
and production operations, to refinance Debt under the Existing Credit
Agreement, and for general corporate purposes. The Parent Guarantor and the
Borrower are not engaged principally, or as one of its or their important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock (within
the meaning of Regulation T, U or X of the Board). No part of the proceeds of
any Loan or Letter of Credit will be used for any purpose which violates the
provisions of Regulations T, U or X of the Board.

Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Parent Guarantor and the Borrower,
taken as a whole, will exceed the aggregate Debt of the Parent Guarantor and the
Borrower on a consolidated basis, as the Debt becomes absolute and matures,
(b) each of the Parent Guarantor and the Borrower will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by each of the Parent Guarantor and the Borrower and the
amounts to be payable on or in respect of its liabilities, and giving effect to
amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement) as such Debt becomes absolute and matures
and (c) each of the Parent Guarantor and the Borrower will not have (and will
have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.

Section 7.23 Specified Senior Indebtedness. The Indebtedness of the Borrower
constitutes “Senior Indebtedness” and “Specified Senior Indebtedness,” and the
Indebtedness of each Guarantor under the Loan Documents to which it is a party
constitutes “Guarantor Senior Indebtedness” and “Specified Guarantor Senior
Indebtedness,” in each case, under and as defined in the Second Lien Term Loan
Agreement pursuant to which the Second Lien Notes have been issued.

Section 7.247.23 Sanctions Laws and Regulations.42None of 61

(a) Neither the Parent Guarantor, nor the Borrower, any Subsidiary of the
Borrower or any directors or officers of the Parent Guarantor, or the Borrower
or any such Subsidiary or , to the knowledge of the Parent Guarantor and the
Borrower, any brokers or other agents acting at the direction of the foregoing
in connection with this Agreement or any other Loan Documentr, :

 

 

42 Added by Ninth Amendment.

61  Added by Ninth Amendment and most recently amended by the Thirteenth
Amendment.

 

66



--------------------------------------------------------------------------------

(i) is (A) the target of any economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom. (collectively, “Sanctions”), or
(B) located, organized or resident in a Sanctioned Country; or

(ii) is a Designated Person.

(b) Neither the Parent Guarantor nor the Borrower will, directly or, to the
knowledge of the Parent Guarantor and the Borrower, indirectly, use the proceeds
of the Loans, or lend, contribute or otherwise make available such proceeds to
any subsidiary, joint venture partner or other Person, (i) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (ii) in any other manner that would result in a violation of
Sanctions by any Person (including any Person participating in the Loans,
whether as underwriter, advisor, investor, or otherwise).

(c) The Parent Guarantor and the Borrower have instituted and maintain policies
and procedures designed to ensure, and which are reasonably expected to continue
to ensure, such continued compliance with Sanctions.

Section 7.24 Foreign Corrupt Practices.62. Neither the Parent Guarantor nor the
Borrower, nor, to the knowledge of the Parent Guarantor and the Borrower, any
director, officer, agent, employee or Subsidiary of the Parent Guarantor or the
Borrower, is aware of or has taken any action, directly or indirectly, that
would result in a violation by such Persons of the FCPA or any other applicable
anti-corruption law or regulation, including without limitation, making use of
the mails or any means or instrumentality of interstate commerce corruptly in
furtherance of an offer, payment, promise to pay or authorization of the payment
of any money, or other property, gift, promise to give, or authorization of the
giving of anything of value to any “foreign official” (as such term is defined
in the FCPA) or any foreign political party or official thereof or any candidate
for foreign political office, in contravention of the FCPA; and, the Parent
Guarantor and the Borrower, and their Subsidiaries have conducted their business
in compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, such continued compliance therewith.

Section 7.25 Money Laundering Laws; Embargoed Persons. 63

(a) The operations of each of the Parent Guarantor and the Borrower are and have
been conducted by such Person at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the rules and regulations
thereunder, and any related or similar laws, regulations or guidelines, issued,
administered or enforced by any governmental agency of the United States
(including, without limitation, the USA PATRIOT Act, the Trading With the

 

 

62 Added by Thirteenth Amendment.

63

Added by Thirteenth Amendment.

 

67



--------------------------------------------------------------------------------

Enemy Act (50 U.S.C. § 1 et seq., as amended), and the Executive Order)
(collectively, the “Money Laundering Laws”), and no action, suit or proceeding
by or before any court or governmental agency, authority or body or any
arbitrator involving the Parent Guarantor or the Borrower with respect to the
Money Laundering Laws is pending or threatened in writing.

(b) Neither the Parent Guarantor nor the Borrower is, and, to the knowledge of
the Parent Guarantor and the Borrower, none of their respective officers or
directors that is acting or benefiting in any capacity in connection with the
Loans is, an Embargoed Person.

(c) Neither the Parent Guarantor nor the Borrower is, and, to the knowledge of
the Parent Guarantor and the Borrower, none of their respective officers or
directors that is acting or benefiting in any capacity in connection with the
Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Money Laundering Law
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Money Laundering Law.

ARTICLE VIII

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent Guarantor and the Borrower covenant and agree with the
Lenders that:

Section 8.01 Financial Statements; Ratings Change; Other Information. The Parent
Guarantor will furnish to the Administrative Agent and each Lender:

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of Parent Guarantor, its audited consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Ernst & Young, LLP or
other independent public accountants of recognized national standing (without a
“going concern” or like qualification or exception and without any qualification
or exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Parent Guarantor and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent
Guarantor, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for

 

68



--------------------------------------------------------------------------------

such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Parent Guarantor and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D hereto
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.13(b) and Section 9.01 and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Certificate of Financial Officer – Swap Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) and Section 8.01(b)
hereunder, a certificate of a Financial Officer, in form and substance
satisfactory to the Administrative Agent, setting forth as of the last Business
Day of such fiscal quarter or fiscal year, a true and complete list of all Swap
Agreements of the Parent Guarantor or the Borrower, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

(e) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(f) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to the Parent Guarantor or the Borrower by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Parent Guarantor or the Borrower, and a copy of
any response by the Parent Guarantor or the Borrower, or the Board of Directors
of the Parent Guarantor or the Borrower, to such letter or report.

(g) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent Guarantor with the SEC, or
with any national securities exchange, or distributed by the Parent Guarantor to
its shareholders generally, as the case may be.

 

69



--------------------------------------------------------------------------------

(h) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(i) Notice of Sales of Oil and Gas Properties. In the event the Borrower intends
to sell, transfer, assign or otherwise dispose of any Oil or Gas Properties in
accordance with Section 9.12, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
requested by the Administrative Agent or any Lender.

(j) Notice of Casualty Events. Prompt written notice, and in any event within
three Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(k) Permitted Refinancing Debt. In the event the Parent Guarantor or Borrower
intends to refinance any Debt with the proceeds of Permitted Refinancing Debt as
contemplated by Section 9.02(hi) or Section 9.02(iik), 45 days prior written
notice of such intended offering therefor, the amount thereof and the
anticipated date of closing and will furnish a copy of the preliminary offering
memorandum (if any) and the final offering memorandum (if any).64

(l) Information Regarding Borrower and the Subsidiaries. Prompt written notice
(and in any event prior thereto) of any change (i) in the Parent Guarantor’s or
Borrower’s corporate name or in any trade name used to identify such Person in
the conduct of its business or in the ownership of its Properties, (ii) in the
location of the Parent Guarantor’s or Borrower’s chief executive office or
principal place of business, (iii) in the Parent Guarantor’s or Borrower’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Parent Guarantor’s or Borrower’s
jurisdiction of organization or such Person’s organizational identification
number in such jurisdiction of organization, and (v) in the Parent Guarantor’s
or Borrower’s federal taxpayer identification number.

(m) Production Report and Lease Operating Statements. Within 60 days after the
end of each fiscal quarter, a report setting forth, for each calendar month
during the then current fiscal year to date, the volume of production and sales
attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such calendar month from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such calendar month.

(n) Notices of Certain Changes. Promptly, but in any event within five Business
Days after the execution thereof, copies of any amendment, modification or
supplement to the certificate or articles of incorporation, by-laws, any
preferred stock designation or any other organic document of the Parent
Guarantor or Borrower

 

 

64 Amended by Thirteenth Amendment.

 

70



--------------------------------------------------------------------------------

(o) Ratings Change. Promptly after Moody’s or S&P shall have announced a change
in the rating established or deemed to have been established for the Index Debt
or any other Material Indebtedness, written notice of such rating change.

(p) Monthly Production Report.4365 Promptly after preparation, but no later than
fifteen (15) days after the end of each calendar month, (i) deliver a report
from the Borrower in a form acceptable to the Administrative Agent setting forth
(A) the previous month’s production of each of crude oil and natural gas and
(B) forecasted average daily production of each of crude oil and natural gas for
each calendar month for the next forty-eight (48) calendar month period and
(ii) to the extent any Swap Agreement was entered into during the period covered
by such report delivered pursuant to Section 8.01(p)(i), deliver a certificate
of a Responsible Officer of the Parent Guarantor and the Borrower to the
Administrative Agent certifying that, based on the information contained in such
report, any such Swap Agreement would have complied with Section 9.18 as of the
date such Swap Agreement was executed.

(q) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Parent Guarantor or Borrower (including, without limitation,
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Section 8.02 Notices of Material Events. The Parent Guarantor will furnish to
the Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Parent Guarantor or the Borrower
not previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect; and any other development that results in, or could reasonably
be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03 Existence; Conduct of Business. Each of the Parent Guarantor and
Borrower will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence and the rights, licenses,
permits, privileges and franchises material to the conduct of its business and
maintain, if necessary, its qualification to do business in each other
jurisdiction in which its Oil and Gas Properties is located or the ownership of
its

 

 

4365  

Amended by Ninth Amendment.

 

71



--------------------------------------------------------------------------------

Properties requires such qualification, except where the failure to so qualify
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. The Parent Guarantor and Borrower will each
pay its obligations, including Tax liabilities, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Parent
Guarantor or Borrower has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or result in the seizure or levy of any Property of the Parent Guarantor or the
Borrower.

Section 8.05 Performance of Obligations under Loan Documents. The Borrower will
pay the Notes according to the reading, tenor and effect thereof, and the Parent
Guarantor and the Borrower will do and perform every act and discharge all of
the obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material Oil and Gas Properties and other material
Properties, including, without limitation, all equipment, machinery and
facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder .

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

 

72



--------------------------------------------------------------------------------

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.

(f) to the extent that the Borrower is not the operator of any Property, the
Borrower shall use reasonable efforts to cause the operator to comply with this
Section 8.06.

Section 8.07 Insurance. The Parent Guarantor and Borrower will maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations. The loss
payable clauses or provisions in said insurance policy or policies insuring any
of the collateral for the Loans shall be endorsed in favor of and made payable
to the Administrative Agent as its interests may appear and such policies shall
name the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Parent Guarantor and
Borrower will keep proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to its
business and activities. The Parent Guarantor and Borrower will permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times and as often as reasonably requested.

Section 8.09 Compliance with Laws. The Parent Guarantor and Borrower will comply
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its Property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Parent Guarantor and the Borrower shall each, at its sole expense:
(i) comply, and shall cause its Properties and operations to comply, with all
applicable Environmental Laws, the breach of which could be reasonably expected
to have a Material Adverse Effect; (ii) not Release or threaten to Release, and
shall cause each Subsidiary not to Release or threaten to Release, any Hazardous
Material on, under, about or from any of its Properties or any other property
offsite the Property to the extent caused by its operations except in compliance
with applicable Environmental Laws, the Release or threatened Release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file all Environmental Permits, if any, required under applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of its Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and

 

73



--------------------------------------------------------------------------------

diligently prosecute to completion, any assessment, evaluation, investigation,
monitoring, containment, cleanup, removal, repair, restoration, remediation or
other remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future Release or threatened Release of any Hazardous Material on, under, about
or from any of its Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; (v) conduct its operations and businesses in a manner that will not
expose any Property or Person to Hazardous Materials that could reasonably be
expected to form the basis for a material claim for damages or compensation; and
(vi) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that its obligations under this Section 8.10(a) are timely and fully
satisfied, which failure to establish and implement could reasonably be expected
to have a Material Adverse Effect.

(b) The Parent Guarantor or the Borrower, as applicable, will promptly, but in
no event later than five days of the occurrence of a triggering event, notify
the Administrative Agent and the Lenders in writing of any threatened action,
investigation or inquiry by any Governmental Authority or any threatened demand
or lawsuit by any Person against the Parent Guarantor or the Borrower or their
Properties of which the Borrower or the Parent Guarantor has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the aggregate) in excess of $1,000,000, not fully covered by insurance, subject
to normal deductibles.

(c) The Parent Guarantor and the Borrower will, in connection with any future
acquisitions of Oil and Gas Properties or other Properties, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and the Lenders and no more than once per year in the
absence of any Event of Default (or as otherwise required to be obtained by the
Administrative Agent or the Lenders by any Governmental Authority).

Section 8.11 Further Assurances.

(a) The Parent Guarantor and Borrower at their sole expense will promptly
execute and deliver to the Administrative Agent all such other documents,
agreements and instruments reasonably requested by the Administrative Agent to
comply with, cure any defects or accomplish the conditions precedent, covenants
and agreements of the Parent Guarantor or Borrower, as the case may be, in the
Loan Documents, including the Notes, or to further evidence and more fully
describe the collateral intended as security for the Indebtedness, or to correct
any omissions in this Agreement or the Security Instruments, or to state more
fully the obligations secured therein, or to perfect, protect or preserve any
Liens created pursuant to this Agreement or any of the Security Instruments or
the priority thereof, or to make any recordings, file any notices or obtain any
consents, all as may be reasonably necessary or appropriate, in the sole
discretion of the Administrative Agent, in connection therewith.

(b) The Parent Guarantor hereby authorizes the Administrative Agent to file one
or more financing or continuation statements, and amendments thereto, relative
to all or any part of the Mortgaged Property without the signature of the Parent
Guarantor or the Borrower

 

74



--------------------------------------------------------------------------------

where permitted by law. A carbon, photographic or other reproduction of the
Security Instruments or any financing statement covering the Mortgaged Property
or any part thereof shall be sufficient as a financing statement where permitted
by law.

Section 8.12 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing March 1,
2010, the Parent Guarantor shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
as of the immediately preceding January 1st and July 1st. The Reserve Report as
of January 1 of each year shall be prepared by one or more Approved Petroleum
Engineers, and the July 1 Reserve Report of each year shall be prepared by or
under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.4466

(b) In the event of an Interim Redetermination, the Parent Guarantor shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Parent Guarantor pursuant to Section 2.07(b), the Parent Guarantor
shall provide such Reserve Report with an “as of” date as required by the
Administrative Agent as soon as possible, but in any event no later than 30 days
following the receipt of such request.

(c) With the delivery of each Reserve Report, the Parent Guarantor shall provide
to the Administrative Agent and the Lenders a certificate from a Responsible
Officer certifying that in all material respects: (i) the information contained
in the Reserve Report and any other information delivered in connection
therewith is true and correct, (ii) the Borrower owns good and defensible title
to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to the Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
their Oil and Gas Properties have been sold since the date of the last Borrowing
Base determination except as set forth on an exhibit to the certificate, which
certificate shall list all of the Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
certificate is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the most recently delivered Reserve Report which the
Parent Guarantor could reasonably be expected to have been obligated to list on
Schedule 7.19 had such agreement been in effect on the date hereof and
(vi) attached thereto is a schedule of the Oil and Gas Properties evaluated by
such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the total value of the Proved Oil and Gas Properties that the
value of such Mortgaged Properties represent in compliance with Section 8.14(a).

 

 

4466 Section 8.12(a) amended by First Amendment.

 

75



--------------------------------------------------------------------------------

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Parent Guarantor will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 8090% of the total value of the Proved Oil and Gas
Properties evaluated by such Reserve Report.

(b) If the Parent Guarantor has provided title information for additional
Properties under Section 8.13(a), the Parent Guarantor shall, within 60 days of
notice from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 8090% of the value of the Proved Oil and Gas Properties evaluated by
such Reserve Report.

(c) If the Parent Guarantor is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60 day period or the
Parent Guarantor does not comply with the requirements to provide acceptable
title information covering 8090% of the value of the Proved Oil and Gas
Properties evaluated in the most recent Reserve Report, such inability to cure
shall not be a Default, but instead the Administrative Agent and/or the Majority
Lenders shall have the right to exercise the following remedy in their sole
discretion from time to time, and any failure to so exercise this remedy at any
time shall not be a waiver as to future exercise of the remedy by the
Administrative Agent or the Lenders. To the extent that the Administrative Agent
or the Majority Lenders are not satisfied with title to any Mortgaged Property
after the 60 day period has elapsed, such unacceptable Mortgaged Property shall
not count towards the 8090% requirement, and the Administrative Agent may send a
notice to the Parent Guarantor and the Lenders that the then outstanding
Borrowing Base shall be reduced by an amount as determined by the Majority
Lenders to cause the Parent Guarantor to be in compliance with the requirement
to provide acceptable title information on 8090% of the value of the Proved Oil
and Gas Properties. This new Borrowing Base shall become effective immediately
after receipt of such notice.67

 

 

67 Amended by Thirteenth Amendment.

 

76



--------------------------------------------------------------------------------

Section 8.14 Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Parent
Guarantor shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 8090% of the total value of the Proved
Oil and Gas Properties evaluated in the most recently completed Reserve Report
after giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 8090% of such total value, then the Parent Guarantor shall
grant, within 30 days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Indebtedness a
first-priority Lien interest (provided that Excepted Liens of the type described
in clauses (a) to (d) and (f) of the definition thereof may exist, but subject
to the provisos at the end of such definition) on additional Proved Oil and Gas
Properties not already subject to a Lien of the Security Instruments such that
after giving effect thereto, the Mortgaged Properties will represent at least
8090% of such total value. All such Liens will be created and perfected by and
in accordance with the provisions of deeds of trust, security agreements and
financing statements or other Security Instruments, all in form and substance
reasonably satisfactory to the Administrative Agent and in sufficient executed
(and acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Subsidiary places a Lien
on its Oil and Gas Properties and such Subsidiary is not a Guarantor, then it
shall become a Guarantor and comply with Section 8.14(b).68

(b) In the event that any Subsidiary incurs or guarantees any Debt, the Borrower
or Parent Guarantor shall promptly cause such Subsidiary to guarantee the
Indebtedness pursuant to the Guaranty Agreement. In connection with any such
guaranty, the Borrower or Parent Guarantor shall, or shall cause such Subsidiary
to, (i) execute and deliver a supplement to the Guaranty Agreement executed by
such Subsidiary, (ii) pledge all of the Equity Interests of such new Subsidiary
(including, without limitation, delivery of original stock certificates
evidencing the Equity Interests of such Subsidiary, together with an appropriate
undated stock powers for each certificate duly executed in blank by the
registered owner thereof) and (iii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.

(c) The Parent Guarantor will, at all times, cause the other material tangible
and intangible assets of the Borrower to be subject to a Lien of the Security
Instruments.

(d) The Borrower shall not create or acquire any subsidiary without (i) giving
60 days advance written notice to the Administrative Agent of such proposed
creation or acquisition, and (ii) entering into any agreements, instruments, or
documentation that the Administrative Agent, in its sole discretion, deems
reasonably necessary to include such subsidiary under the terms of this
Agreement and the other Loan Documents prior to such creation or acquisition.

(e) The Borrower shall (i) notify the Administrative Agent within three
(3) Business Days of the opening of any deposit account or securities account by
the Parent Guarantor or its Subsidiaries, and (ii) promptly, but in no event
later than within 10 Business Days (or such longer time as the Administrative
Agent may agree in its sole discretion)

 

 

68 Amended by Thirteenth Amendment.

 

 

77



--------------------------------------------------------------------------------

following a request by the Administrative Agent, cause any deposit or securities
account to be subject to a deposit account control agreement or securities
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Administrative Agent.69

Section 8.15 ERISA Compliance. The Parent Guarantor and the Borrower will
promptly furnish and will cause any ERISA Affiliate to promptly furnish to the
Administrative Agent (a) promptly after the filing thereof with the United
States Secretary of Labor or the Internal Revenue Service, copies of each annual
and other report with respect to each Plan or any trust created thereunder, and
(b) immediately upon becoming aware of the occurrence of any “prohibited
transaction,” as described in section 406 of ERISA or in section 4975 of the
Code, in connection with any Plan or any trust created thereunder, a written
notice signed by the President or the principal Financial Officer of the Parent
Guarantor, the Borrower or the ERISA Affiliate, as the case may be, specifying
the nature thereof, what action the Parent Guarantor, the Borrower or the ERISA
Affiliate is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service or the Department
of Labor with respect thereto.

Section 8.16 Maturity Date Escrow.45

(a) Upon receipt of net cash proceeds from the sale or issuance of the 2019 High
Yield Notes, the Parent Guarantor shall deposit such proceeds in an aggregate
amount sufficient to Redeem the principal of all of the then outstanding
Convertible Notes on or prior to December 1, 2011 into an account with the
Administrative Agent. The Parent Guarantor may from time to time withdraw funds
from such account to Redeem all or a portion of the Convertible Notes in an
amount of the principal of the Convertible Notes so Redeemed at any time
thereafter.

(b) For purposes of extending the Maturity Date as provided for in the
definition thereof, upon deposit of an aggregate amount sufficient to Redeem the
principal of the outstanding 2029 Convertible Notes on or before June 30, 2014
into an account with the Administrative Agent by the Parent Guarantor or the
Borrower from the (i) net cash proceeds received from the sale or issuance of
any Permitted Refinancing Debt or Equity Interests of the Parent Guarantor
(other than Disqualified Capital Stock) and/or (ii) proceeds of any Loans under
this Agreement and/or cash on hand not otherwise required to be applied in a
manner provided for in this Agreement in an amount under this clause (ii) not to
exceed the aggregate net cash proceeds of any sale of New Preferred Stock not
previously deposited in such account, the Maturity Date shall in any such case
be so extended. The Parent Guarantor may from time to time withdraw funds from
such account to Redeem all or a portion of the 2029 Convertible Notes in an
amount of the principal of the 2029 Convertible Notes so Redeemed at any time
thereafter.

 

 

69 Added by Thirteenth Amendment.

45 Section 8.16 amended by Fourth Amendment.

 

78



--------------------------------------------------------------------------------

Section 8.178.16 Keepwell.4670 Each of the Parent Guarantor and the Borrower
shall, and shall cause each Guarantor that is a Qualified ECP Guarantor at the
time of the guarantee or the grant of a security interest under the Loan
Documents, in each case, with respect to any Swap Obligation to, jointly and
severally, absolutely, unconditionally and irrevocably undertake to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under the Loan Documents to which it
is a party in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 8.178.16 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.178.16, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 8.178.16 shall remain in full force and effect
until the Indebtedness has been indefeasibly paid and performed in full. The
Borrower intends that this Section 8.17 constitute, and this Section 8.178.16
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

Section 8.17 Compliance with Anti-Terrorism Laws.71  Neither the Parent
Guarantor nor the Borrower shall:

(a) Directly or indirectly, in connection with the Loans, knowingly (i) conduct
any operations in violation of any Money Laundering Laws, (ii) conduct any
business or engage in making or receiving any contribution of funds, goods or
services to or for the benefit of any Embargoed Person or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Money Laundering Laws.

(b) Directly or indirectly, in connection with the Loans, knowingly cause or
permit any of the funds of either the Parent Guarantor or the Borrower that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of any Money Laundering Laws.

(c) Knowingly cause or permit (i) an Embargoed Person to have any direct or
indirect interest in or benefit of any nature whatsoever in either the Parent
Guarantor or the Borrower or (ii) any of the funds or properties of either the
Parent Guarantor or the Borrower that are used to repay the Loans to constitute
property of, or be beneficially owned directly or indirectly by, an Embargoed
Person.

(d) The Borrower shall deliver to the Lenders any certification or other
evidence requested from time to time by any Lender in its reasonable discretion,
confirming the Parent Guarantor’s and the Borrower’s compliance with this
Section 8.17.

Section 8.18 Compliance with FCPA.72 Neither the Parent Guarantor nor the
Borrower, will use the proceeds of any Loan in a manner that would result in a
violation by such Persons of the FCPA or any other applicable anti-corruption
law or regulation, including without limitation, an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign

 

 

4670 Added by Ninth Amendment.

71  Added by Ninth Amendment and most recently amended by Thirteenth Amendment.

72  Added by Thirteenth Amendment.

 

 

79



--------------------------------------------------------------------------------

official” (as such term is defined in the FCPA) or any foreign political party
or official thereof or any candidate for foreign political office, in
contravention of the FCPA; and, the Parent Guarantor and the Borrower, and their
Subsidiaries will conduct their business in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, such continued material
compliance therewith.

ARTICLE IX

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent Guarantor and the Borrower covenant and agree with the
Lenders that:

Section 9.01 Financial Covenants.

(a) Interest Coverage Ratio. The Parent Guarantor will not, as of the last day
of any fiscal quarter, permit its ratio of EBITDAX for the period of the four
fiscal quarters then endingended to cash Interest Expense for such period to be
less than 2.52.0 to 1.0; provided that for the fiscal quarter ending on
(i) June 30, 2014, EBITDAX shall be calculated based upon EBITDAX for the fiscal
quarter ending on such date multiplied by four (4), (ii) September 30, 2014,
EBITDAX shall be calculated based upon EBITDAX for the two (2) fiscal quarters
ending on such date multiplied by two (2) and (iii) December 31, 2014, EBITDAX
shall be calculated based upon EBITDAX for the three (3) fiscal quarters ending
on such date divided by three (3) and multiplied by four (4).47.

(b) Ratio of Total Secured Debt to EBITDAX. The Parent Guarantor will not, as of
the last day ofat any fiscal quartertime, permit its ratio of Total Secured Debt
as of such date to EBITDAX for the four fiscal quarters ending on such datemost
recently ended to be greater than 4.02.5 to 1.0; provided that for the fiscal
quarter ending on (i) September 30, 2014, EBITDAX shall be calculated based upon
EBITDAX for the fiscal quarter ending on such date multiplied by four (4),
(ii) December 31, 2014, EBITDAX shall be calculated based upon EBITDAX for the
two (2) fiscal quarters ending on such date multiplied by two (2) and
(iii) March 31, 2015, EBITDAX shall be calculated based upon EBITDAX for the
three (3) fiscal quarters ending on such date divided by three (3) and
multiplied by four (4).48.73

(c) Current Ratio. The Parent Guarantor will not permit, as of the last day of
any fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133, non-invoiced costs related to the Borrower’s capital expenditure
program, and current maturities under this Agreement) to be less than 1.0 to
1.0.

 

47  Section 9.01(a) amended most recently by Tenth Amendment.

48 Section 9.01(b) amended most recently by Twelfth Amendment.

73  Section 9.01(b) amended most recently by Thirteenth Amendment.

 

80



--------------------------------------------------------------------------------

Section 9.02 Debt. The Parent Guarantor and the Borrower will not incur, create,
assume or suffer to exist any Debt, except:

(a) the Notes or other Indebtedness arising under the Loan Documents or any
guaranty of or suretyship arrangement for the Notes or other Indebtedness
arising under the Loan Documents.

(b) Debt of the Parent Guarantor and the Borrower existing on the date hereof
that is reflected in the Financial Statements, and any Permitted Refinancing
Debt in respect thereof.74

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business which are not greater than 60 days
past the date of invoice or delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP.

(d) Debt under Capital Leases not to exceed $5,000,000.

(e) Debt associated with bonds or surety obligations required by Governmental
Requirements in connection with the operation of any Oil and Gas Properties.

(f) intercompany Debt between Parent Guarantor and Borrower to the extent
permitted by Section 9.05(g); provided that such Debt is not held, assigned,
transferred, negotiated or pledged to any other Person, and; provided further,
that any such Debt shall be subordinated to the Indebtedness on terms set forth
in the Guaranty Agreement.

(g) endorsements of negotiable instruments for collection in the ordinary course
of business.

(h) Debt under the Second Lien NotesFacility and any guarantees thereof, the
principal amount of which does not exceed $75,000,000200,000,000 in the
aggregate.75

(i) Debt under (i) (i) Debt under the Convertible Notes, the principal amount of
which does not exceed $175,000,000 in the aggregate and (ii) any Permitted
Refinancing Debt in respect of the Convertible Notes and (iii) any guarantees
thereof.of the foregoing.76

(j) other Debt not to exceed $5,000,000 in the aggregate at any one time
outstanding.

 

 

74  Amended by Thirteenth Amendment.

75  Amended by Thirteenth Amendment.

76  Section 9.02(i) amended by Fourth Amendment and the Thirteenth Amendmnt.

 

81



--------------------------------------------------------------------------------

(k) (k) (i) Debt under the 2029 Convertible Notes, (ii) any Permitted
Refinancing Debt of the 2029 Convertible Notes and (iii) any guarantees of the
foregoing.49

(lk) Debt under (i) Debt under the 2019 High Yield Notes, the principal amount
of which does not exceed $300,000,000 in the aggregate, (ii) any Permitted
Refinancing Debt in respect of the 2019 High Yield Notes and (iii) any
guarantees of the foregoing.77

Section 9.03 Liens. The Parent Guarantor and Borrower will not create, incur,
assume or permit to exist any Lien on any of its Properties (now owned or
hereafter acquired), except:

(a) Liens securing the payment of any Indebtedness.

(b) Excepted Liens.

(c) Liens securing Capital Leases permitted by Section 9.02(d) but only on the
Property under lease.

(d) Liens securing any Permitted Refinancing Debt; provided that any such
Permitted Refinancing Debt is not[Resecurved by any additional or different
Property not securing the Refinanced Debt.].78

(e) Liens on Property to secure the Second Lien Obligations; provided that the
Parent Guarantor shall (i) give 15 days prior written notice to Administrative
Agent thereof and (ii) grant to the Administrative Agent to secure the
Indebtedness a first-priority, perfected Lien on the same Property pursuant to
Security Instruments in form and substance satisfactory to Administrative Agent.
In connection therewith, the Parent Guarantor and Borrower shall execute and
deliver such other additional closing documents, certificates and legal opinions
as shall reasonably be requested by Administrative Agent.

(f) Liens on Property not constituting collateral for the Indebtedness and not
otherwise permitted by the foregoing clauses of this Section 9.03; provided that
the aggregate principal or face amount of all Debt secured under this
Section 9.03(f) shall not exceed $5,000,000 at any time.

Section 9.04 Dividends, Distributions and Redemptions; Repayment of Senior
Subordinated Notes; Repayment of Convertible Senior Debt.

(a) Restricted Payments. The Parent Guarantor and Borrower will not declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment,
return any capital to its stockholders or make any distribution of its Property
to its Equity Interests holders; provided, however, that, so long as no Default,
Event of Default or Borrowing Base Deficiency exists or would result therefrom
(i) the Parent Guarantor and Borrower may declare, make or pay Restricted
Payments with respect to its Equity Interests payable solely in additional
shares of its

 

 

49  Section 9.02(k) amended by Fourth Amendment.

77  Amended by Thirteenth Amendment.

78  Amended by Thirteenth Amendment.

 

82



--------------------------------------------------------------------------------

Equity Interests (other than Disqualified Capital Stock), (ii) the Parent
Guarantor may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
Guarantor and the Subsidiaries, (iii) the Parent Guarantor may make required
payments, in cash or in Equity Interests (other than Disqualified Capital Stock)
of the Parent Guarantor, on the 2029 Convertible Notes and any Permitted
Refinancing Debt in respect of the Convertible Notes, (iv) the Parent Guarantor
may pay regularly scheduled dividends, in cash, on the Existing Preferred Stock,
and (v) the Borrower and its Subsidiaries may declare, make and pay Restricted
Payments to the Parent Guarantor may pay regularly scheduled dividends, in cash,
on the New Preferred Stock.50.79

(b) Redemption of Second Lien NotesFacility; Amendment of Second Lien Term
LoanFacility Documents. The Parent Guarantor and Borrower will not, prior to the
date that is 91 days after the Maturity Date: (i) call, make or offer to make
any optional or voluntary Redemption of or otherwise optionally or voluntarily
Redeem (whether in whole or in part) the Second Lien Notes or any Permitted
Refinancing Debt in respect thereofFacility; provided that the Borrower may
prepay the Second Lien Notes, if (A), (w) so long as no Default or Event of
Default has occurred and is continuing and (B) after giving pro forma effect to
any such prepayment, there is unfunded availability of not less than $25,000,000
under this Agreement, or Borrowing Base Deficiency exists or would result
therefrom, the Borrower may Redeem the Second Lien Facility with the net cash
proceeds of any sale or offering of Equity Interests (other than Disqualified
Capital Stock), (x) the Borrower may Redeem the Second Lien Facility with Equity
Interests (other than Disqualified Capital Stock) of the Parent Guarantor;
(y) the Borrower may Redeem the Second Lien Facility in accordance with the
terms of the Intercreditor Agreement and (z) the Borrower may refinance the
Second Lien Facility with Permitted Second Lien Refinancing Debt; or (ii) amend,
modify, waive or otherwise change, consent to or agree to any amendment,
modification, waiver or other change to, any of the terms of the Second Lien
Notes, any Permitted Refinancing DebtFacility or the Second Lien Term
LoanFacility Documents if (A) the effect thereof would be to shorten its
maturity or average life to maturity or increase the amount of any payment of
principal thereof or increase the rate or shorten any period for payment of
interest thereon, (B) such action requires the payment of a consent fee
(howsoever described), or (C) such action adds additional Property as collateral
to secure the Second Lien Obligations unless Borrower complies with Section
9.03(e).80

(c) Redemption of Convertible Notes. Subject to Section 8.16(a), the Parent
Guarantor may Redeem the Convertible Notes with the proceeds of the issuance of
the 2019 High Yield Notes if (i) no Default or Event of Default has occurred and
is continuing and (ii) after giving pro forma effect to any such Redemption,
there is unfunded availability of not less than $25,000,000 under this
Agreement.51

 

 

50 Section 9.04(a) amended by First Amendment Fourth Amendment and most recently
by Eighth Amendment.

79  Section 9.04(a) amended by First Amendment, Fourth Amendment and most
recently amended by the Thirteenth Amendment.

80  Amended by Thirteenth Amendment.

51  Section 9.04(c) amended by First Amendment and most recently by Fourth
Amendment.

 

83



--------------------------------------------------------------------------------

(dc) Redemption of 2029 Convertible Notes. Neither the Parent Guarantor, the
Borrower, nor any other Guarantor will, prior to the date that is 91 days after
the Maturity Date: call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part), the 2029 Convertible Notes; or any Permitted Refinancing Debt in
respect of the Convertible Notes, provided that, subject to the terms of
Section 8.16, the Parent Guarantor, or the Borrower or such other Guarantor may
Redeem the 2029 Convertible Notes or any Permitted Refinancing Debt in respect
of the Convertible Notes with (i) the proceeds of the sale of any 2019 High
Yield Notes, (ii) the net cash proceeds from the sale or issuance of any
Permitted Refinancing Debt or the issuance of Permitted Refinancing Debt in
Redemption therefor, (iii) so long as no Event of Default or Borrowing Base
Deficiency exists or would result therefrom, the net cash proceeds of any sale
or issuance of Equity Interests of the Parent Guarantor (other than Disqualified
Capital Stock) or (iii) the issuance of such Equity Interests (other than
Disqualified Capital Stock) in Redemption therefor, or (iv) the proceeds of any
Loans under this Agreement and/or cash on hand not otherwise required to be
applied in a manner provided for in this Agreement in an amount under this
clause (iv) not to exceed the aggregate net cash proceeds of any sale of New
Preferred Stock for which such net cash proceeds were not previously deposited
in the account referred to in Section 8.16(b), if (y) no Default or Event of
Default has occurred and is continuing and (z) after giving pro forma effect to
any such Redemption, there is unfunded availability of not less than $25,000,000
under this Agreement.52.81

(ed) Redemption of 2019 High Yield Notes. Neither the Parent Guarantor, the
Borrower, nor any other Guarantor will, prior to the date that is 91 days after
the Maturity Date: call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the 2019 High Yield Notes; or any Permitted Refinancing Debt in respect
of the 2019 High Yield Notes, provided that, subject to the terms of
Section 8.16, the Parent Guarantor, or the Borrower or such other Guarantor may
make Redeem the 2019 High Yield Notes with the proceeds ofor any Permitted
Refinancing Debt or in respect of the 2019 High Yield Notes with (i) the net
cash proceeds from the sale or issuance of Permitted Refinancing Debt or the
issuance of Permitted Refinancing Debt in Redemption therefor, (ii) so long as
no Event of Default or Borrowing Base Deficiency exists or would result
therefrom, the net cash proceeds of any sale of or issuance of Equity Interests
of the Parent Guarantor (other than Disqualified Capital Stock) or (iii) the
issuance of such Equity Interests (other than Disqualified Capital Stock) if
(i) no Default or Event of Default has occurred and is continuing and (ii) after
giving pro forma effect to any suchin Redemption, therefor is unfunded
availability of not less than $25,000,000 under this Agreement.53.82

Section 9.05 Investments, Loans and Advances. The Parent Guarantor and Borrower
will not make or permit to remain outstanding any Investments in or to any
Person, except that the foregoing restriction shall not apply to:

(a) Investments reflected in the Financial Statements or which are disclosed to
the Lenders in Schedule 9.05.

 

 

52  Section 9.04(d) added by First Amendment and amended by Fourth Amendment and
Eighth Amendment.

81  Added by First Amendment and amended by Fourth Amendment and Eighth
Amendment and most recently amended by the Thirteenth Amendment.

53  Section 9.04(e) added by Fourth Amendment.

82  Added by Fourth Amendment and most recently amended by the Thirteenth
Amendment.

 

84



--------------------------------------------------------------------------------

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $250,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively.

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments (i) made by the Parent Guarantor in or to the Borrower and
(ii) made by the Borrower in or to the Parent Guarantor.

(h) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) entered into by the Borrower or the Parent
Guarantor with others in the ordinary course of business; provided that (i) any
such venture is engaged exclusively in oil and gas exploration, development,
production, processing and related activities, including transportation,
(ii) the interest in such venture is acquired in the ordinary course of business
and on fair and reasonable terms and (iii) such venture interests acquired and
capital contributions made (valued as of the date such interest was acquired or
the contribution made) do not exceed, in the aggregate at any time outstanding
an amount equal to $5,000,000.

(i) subject to the limits in Section 9.06, Investments in direct ownership
interests in additional Oil and Gas Properties and gas gathering systems related
thereto or related to farm-out, farm-in, joint operating, joint venture or area
of mutual interest agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America.

(j) loans or advances to employees, officers or directors in the ordinary course
of business of the Parent Guarantor or any of the Subsidiaries, in each case
only as permitted by applicable law, including Section 402 of the Sarbanes Oxley
Act of 2002, but in any event not to exceed $500,000 in the aggregate at any
time.

 

85



--------------------------------------------------------------------------------

(k) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 owing to the
Parent Guarantor or the Borrower as a result of a bankruptcy or other insolvency
proceeding of the obligor in respect of such debts or upon the enforcement of
any Lien in favor of the Borrower or any of the Subsidiaries; provided that the
Parent Guarantor shall give the Administrative Agent prompt written notice in
the event that the aggregate amount of all Investments held at any one time
under this Section 9.05(k) exceeds $2,500,000.

(l) other Investments not to exceed $2,500,000 in the aggregate at any time.

Section 9.06 Nature of Business; International Operations. The Parent Guarantor
and Borrower will not allow any material change to be made in the character of
its business as an independent oil and gas exploration and production company.
From and after the date hereof, the Borrower and the Subsidiaries will not
acquire or make any other expenditure (whether such expenditure is capital,
operating or otherwise) in or related to, any Oil and Gas Properties not located
within the geographical boundaries of the United States.

Section 9.07 Limitation on Leases. The Parent Guarantor and Borrower will not
create, incur, assume or suffer to exist any obligation for the payment of rent
or hire of Property of any kind whatsoever (real or personal but excluding
Capital Leases and leases of Hydrocarbon Interests), under leases or lease
agreements which would cause the aggregate amount of all payments made pursuant
to all such leases or lease agreements, including, without limitation, any
residual payments at the end of any lease, to exceed $5,000,000 in any period of
twelve consecutive calendar months during the life of such leases.

Section 9.08 Proceeds of Notes. The Parent Guarantor will not permit the
proceeds of the Notes to be used for any purpose other than those permitted by
Section 7.21. Neither the Borrower nor any Person acting on behalf of the
Borrower has taken or will take any action which might cause any of the Loan
Documents to violate Regulations T, U or X or any other regulation of the Board
or to violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.09 ERISA Compliance. The Parent Guarantor and Borrower will not at any
time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which the Parent Guarantor, the Borrower or any ERISA Affiliate
could be subjected to either a civil penalty assessed pursuant to subsections
(c), (i), (l) or (m) of section 502 of ERISA or a tax imposed by Chapter 43 of
Subtitle D of the Code.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, the Parent Guarantor, the Borrower or any
ERISA Affiliate is required to pay as contributions thereto.

 

86



--------------------------------------------------------------------------------

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in section 3(2) of ERISA, that is subject to
Title IV of ERISA, section 302 of ERISA or section 412 of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower out of the ordinary course of business or the settlement of joint
interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.

Section 9.11 Mergers, Etc. Neither the Parent Guarantor nor the Borrower will
merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that any
Wholly-Owned Subsidiary may merge with any other Wholly-Owned Subsidiary and
that the Borrower may merge with any Wholly-Owned Subsidiary so long as the
Borrower is the survivor.

Section 9.12 Sale of Properties. The Parent Guarantor and the Borrower will not
sell, assign, farm-out, convey or otherwise transfer any Property except for
(a) the sale of Hydrocarbons in the ordinary course of business; (b) farmouts of
undeveloped acreage and assignments in connection with such farmouts; (c) the
sale or transfer of equipment that is no longer necessary for the business of
the Borrower or the Parent Guarantor or is replaced by equipment of at least
comparable value and use; (d) the sale or other disposition (including Casualty
Events) of any Oil and Gas Property or any interest therein or any Subsidiary
owning Oil and Gas Properties; provided that (i) 100% of the consideration
received in respect of such sale or other disposition shall be cash, (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Subsidiary subject of such sale or other disposition (as
reasonably determined by the board of directors of the Parent Guarantor and, if
requested by the Administrative Agent, the Parent Guarantor shall deliver a
certificate of a Responsible Officer certifying to that effect), (iii) if such
sale or other disposition of Oil and Gas Property or Subsidiary owning Oil and
Gas Properties included in the most recently delivered Reserve Report during any
period between two successive Scheduled Redetermination Dates has a fair market
value in excess of $10,000,000 (as determined by the Administrative Agent),
individually or in the aggregate, the Borrowing Base shall be reduced, effective
immediately upon such sale or disposition, by an amount equal to the value, if
any, assigned such Property as recommended by the Administrative Agent and
approved by Required Lenders in the most recent Borrowing

 

87



--------------------------------------------------------------------------------

Base54, and (iv) if any such sale or other disposition is of a Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Equity Interests of such Subsidiary; and (e) sales and other dispositions of
Properties not regulated by subsections (a) to (d) of this Section 9.13 having a
fair market value not to exceed $5,000,0001,000,000 during any 12-month
period.83

Section 9.13 Environmental Matters. Each of the Parent Guarantor and the
Borrower will not cause or permit any of its Property to be in violation of, or
do anything or permit anything to be done which will subject any such Property
to a Release or threatened Release of Hazardous Materials, exposure to any
Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Parent Guarantor and Borrower
will not enter into any transaction, including, without limitation, any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate (other than the Guarantors and Wholly-Owned Subsidiaries of
the Borrower) unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate.

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional subsidiary unless the Borrower
complies with Section 8.14. The Borrower shall not, and shall not permit any
Subsidiary to, sell, assign or otherwise dispose of any Equity Interests in any
subsidiary except in compliance with Section 9.12(d). Neither the Borrower nor
any Subsidiary shall have any Subsidiaries organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Colombia.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Parent
Guarantor and the Borrower will not create, incur, assume or suffer to exist any
contract, agreement or understanding (other than this Agreement, the Security
Instruments or Capital Leases creating Liens permitted by Section 9.03(c)) which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Subsidiary from paying dividends or
making distributions to the Borrower or any Guarantor, or which requires the
consent of or notice to other Persons in connection therewith.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent
Guarantor and the Borrower will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower that
would require Borrower to deliver Hydrocarbons at some future time without then
or thereafter receiving full payment therefor to exceed one half bcf of gas (on
an mcf equivalent basis) in the aggregate.

 

 

54  Section 9.12(d)(iii) amended by Seventh Amendment.

83 Amended by Thirteenth Amendment.

 

88



--------------------------------------------------------------------------------

Section 9.18 Swap Agreements.5584 Neither the Parent Guarantor nor the Borrower
will enter into any commodity Swap Agreements (a) with any Person other than an
Approved Counterparty or (b) which would cause the notional volumes for which
(when aggregated with other commodity Swap Agreements then in effect other than
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) to exceed, as of the date such Swap Agreement is executed, (i) 100%
of the Current Production as of the date the Parent Guarantor or Borrower enters
into such Swap Agreement for each month during the period during which such Swap
Agreement is in effect for each of crude oil, natural gas and natural gas
liquids, calculated separately, for the 24 month period following the date such
Swap Agreement is entered into, (ii) 75% of the Current Production as of the
date the Parent Guarantor or the Borrower entered into such Swap Agreements for
each month during the period during which such Swap Agreement is in effect for
each of crude oil, natural gas and natural gas liquids, calculated separately,
for the 18 month period following the 24 month period referenced in
Section 9.18(b)(i) and (iii) 50% of the Current Production as of the date the
Parent Guarantor or the Borrower entered into such Swap Agreements for each
month during the period during which such Swap Agreement is in effect for each
of crude oil, natural gas and natural gas liquids, calculated separately, for
the 6 month period following the 42 month period referenced in Sections
9.18(b)(i) and (b)(ii). In no event shall any Swap Agreement contain any
requirement, agreement or covenant for the Parent Guarantor or the Borrower to
post collateral or margin to secure their obligations under such Swap Agreement
or to cover market exposures.

Section 9.19 Swap Agreement Termination. The Parent Guarantor and Borrower shall
maintain the hedged positions established pursuant to Swap Agreements used to
calculate the then effective Borrowing Base and shall neither assign, terminate
or unwind any such Swap Agreements nor sell any Swap Agreements if the effect of
such action (when taken together with any other Swap Agreements executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under such Swap Agreements; provided that
notwithstanding the foregoing, the Parent Guarantor and the Borrower may assign,
terminate or unwind Swap Agreements with the effect of canceling its position if
it provides not less than ten Business Days prior written notice of such intent
to the Administrative Agent and the Lenders, and concurrently with such notice
the Required Lenders shall have the right to adjust the Borrowing Base in
accordance with Section 2.07(e).

Section 9.20 Use of Proceeds. The Borrower shall not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that the
Parent Guarantor, the Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any

 

 

5584

Amended by Ninth Amendment.

 

89



--------------------------------------------------------------------------------

Person in violation of any Anti-Corruption Laws, (B) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

ARTICLE X

Events of Default; Remedies

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three Business Days.

(c) any representation or warranty made or deemed made by or on behalf of the
Parent Guarantor or Borrower in or in connection with any Loan Document or any
amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with any Loan Document or any amendment
or modification thereof or waiver thereunder, shall prove to have been incorrect
in any material respect when made or deemed made.

(d) the Parent Guarantor or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(l), Section 8.01(o),
Section 8.02, Section 8.03, Section 8.14, Section 8.15 or in Article IX.

(e) the Parent Guarantor or the Borrower shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b) or Section 10.01(c)) or any
other Loan Document, and such failure shall continue unremedied for a period of
15 days after the earlier to occur of (A) notice thereof from the Administrative
Agent to the Parent Guarantor (which notice will be given at the request of any
Lender) or (B) a Responsible Officer of the Parent Guarantor or the Borrower
otherwise becoming aware of such default.

(f) the Parent Guarantor or the Borrower shall fail to make any payment (whether
of principal or interest and regardless of amount) when due beyond any
applicable grace or cure period in respect of any Material Indebtedness.

 

90



--------------------------------------------------------------------------------

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Parent Guarantor or the Borrower to make an
offer in respect thereof.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent Guarantor or the Borrower or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Guarantor or the Borrower or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 30 days or an order or decree approving or ordering any
of the foregoing shall be entered.

(i) the Parent Guarantor or the Borrower shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent Guarantor or the Borrower or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or any stockholder of the Parent Guarantor shall
make any request or take any action for the purpose of calling a meeting of the
stockholders of the Parent Guarantor to consider a resolution to dissolve and
wind-up the Parent Guarantor’s or the Borrower’s affairs.

(j) the Parent Guarantor or the Borrower shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(k) (i) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against the Parent Guarantor or the
Borrower and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Parent Guarantor or the Borrower to enforce any such judgment.

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Parent Guarantor the Borrower or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any of the
collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or the Parent Guarantor or the Borrower or any of
their Affiliates shall so state in writing.

 

91



--------------------------------------------------------------------------------

(m) a Change in Control shall occur.

(n) the Intercreditor Agreement shall for any reason, except to the extent
permitted by the terms thereof, cease to be in full force and effect and valid,
binding and enforceable in accordance with its terms against Borrower or any
party thereto or any lender of any Second Lien NotesFacility or shall be
repudiated by any of them, or cause the Liens of the Second Lien Term
LoanFacility Documents to be senior or pari passu in right to the Liens of this
Agreement, or any payment by Borrower or any Guarantor in violation of the terms
of the Intercreditor Agreement.85

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Required Lenders, shall, by notice to the Parent
Guarantor, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Parent Guarantor, the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall become due and payable immediately, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower and each Guarantor; and in case of an Event of Default described in
Section 10.01(h), Section 10.01(i) or Section 10.01(j), the Commitments shall
automatically terminate and the Notes and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and the other
obligations of the Parent Guarantor, the Borrower and the Guarantors accrued
hereunder and under the Notes and the other Loan Documents (including, without
limitation, the payment of cash collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Guarantor, the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

 

85 Amended by Thirteenth Amendment.

 

92



--------------------------------------------------------------------------------

(c) Except as otherwise provided in Section 4.03, all proceeds realized from the
liquidation or other disposition of collateral or otherwise received after
maturity of the Notes, whether by acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Indebtedness
constituting fees, expenses and indemnities payable to the Administrative Agent
in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of principal outstanding on the Loans and
payment of Secured Swap Obligations;5686

(v) fifth, pro rata to any other Indebtedness;

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(vii) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

The Agents

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall have no duty to take
any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Parent
Guarantor or the Borrower that is communicated to or obtained by the bank
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Parent

 

5686

Section 10.02(c)(iv) amended by the ATA.

 

93



--------------------------------------------------------------------------------

Guarantor, the Borrower or a Lender, and shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Parent Guarantor and the Borrower or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in Article VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Required
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither the Syndication Agent nor the
Documentation Agent shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders or
the Lenders (or such other

 

94



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise the Administrative
Agent shall not be liable for any action taken or not taken by it hereunder or
under any other Loan Document or under any other document or instrument referred
to or provided for herein or therein or in connection herewith or therewith
INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own gross negligence or
willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this Article XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Bank and the Borrower, and the Administrative Agent may
be removed at any time with or without cause by the Required Lenders. Upon any
such resignation or removal, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation or removal of the retiring Agent, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and

 

95



--------------------------------------------------------------------------------

such successor. After the Agent’s resignation hereunder, the provisions of this
Article XI and Section 12.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Parent Guarantor or the Borrower or other Affiliate
thereof as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by the Parent Guarantor or the Borrower under this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the Properties or books of the Parent Guarantor or the
Borrower. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, no Agent or the Arranger shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the affairs,
financial condition or business of the Parent Guarantor or the Borrower which
may come into the possession of such Agent or any of its Affiliates. In this
regard, each Lender acknowledges that Vinson & ElkinsSimpson Thacher & Bartlett
LLP .L.P. is acting in this transaction as special counsel to the Administrative
Agent only, except to the extent otherwise expressly stated in any legal opinion
or any Loan Document. Each other party hereto will consult with its own legal
counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.87

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent Guarantor or the Borrower, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of

 

87

Amended by Thirteenth Amendment.

 

96



--------------------------------------------------------------------------------

the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 12.03)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
release any collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender and the Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 The Arranger. The Arranger shall have no duties, responsibilities
or liabilities under this Agreement and the other Loan Documents other than its
duties, responsibilities and liabilities in its capacity as a Lender hereunder.

ARTICLE XII

Miscellaneous

Section 12.01 Notices.88

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Parent Guarantor, to it at 808 Travis Street801 Louisiana, Suite
1320700, Houston, TX 77002, Attention of David R. Looney, ExecutiveJan Schott,
Senior Vice President and& Chief Financial Officer (Telecopy
No. 713-780-9254(832) 389-5396);

 

88 Amended by Thirteenth Amendment.

 

97



--------------------------------------------------------------------------------

(ii) if to the Borrower, to it at 808 Travis Street801 Louisiana, Suite 1320700,
Houston, TX 77002, Attention of David R. Looney, ExecutiveJan Schott, Senior
Vice President and& Chief Financial Officer (Telecopy No. 713-780-9254(832)
389-5396);

(iii) if to the Administrative Agent, to it at 1200 Smith Street, Suite 3100,
Houston, TX 77002, Attention: Donna Verwold (Telecopy No. (713) 659-6915);1525
West W.T. Harris Boulevard, MAC D1109-019, Charlotte, NC 28262, Attention:
Yvette McQueen (Telephone: 704.590.2706, Facsimile: 704.590.2782); with a copy
to: Wells Fargo Bank, National Association, 1000 Louisiana Street, Ninth Floor,
Houston, Texas 77002, MAC T0002-090, Attention: Lila Jordan, Managing Director
(Telephone: 713.319.1880; Facsimile: 713.319.1925);

(iv) if to the Issuing Bank, to it at 1200 Smith1525 West W.T. Harris Boulevard,
MAC D1109-019, Charlotte, NC 28262, Attention: Yvette McQueen (Telephone:
704.590.2706, Facsimile: 704.590.2782); with a copy to: Wells Fargo Bank,
National Association, 1000 Louisiana Street, Suite 3100Ninth Floor, Houston,
TXTexas 77002, MAC T0002-090, Attention of Donna Verwold (Telecopy
No. 713-659-6915: Lila Jordan, Managing Director (Telephone: 713.319.1880;
Facsimile: 713.319.1925); and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments.

(a) No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or any Lender to exercise and no delay in exercising, and no course
of dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other

 

98



--------------------------------------------------------------------------------

right, power or privilege. The rights and remedies of the Administrative Agent,
any other Agent, the Issuing Bank and the Lenders hereunder and under the other
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
any other Loan Document or consent to any departure by the Parent Guaranty or
the Borrower therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Parent Guarantor, the
Borrower and the Majority Lenders or by the Parent Guarantor, the Borrower and
the Administrative Agent with the consent of the Majority Lenders; provided that
no such agreement shall (i) increase the Commitment or the Maximum Credit Amount
of any Lender without the written consent of such Lender, (ii) increase the
Borrowing Base without the written consent of each Lender, decrease or maintain
the Borrowing Base without the consent of the Required Lenders, or modify
Section 2.07 in any manner without the consent of each Lender (other than any
Defaulting Lender); provided that a Scheduled Redetermination may be postponed
by the Required Lenders, (iii) reduce the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, or reduce any other Indebtedness hereunder or under any other Loan
Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vi) waive or amend Section 3.04(c),
Section 6.01, Section 8.14, Section 10.02(c) or Section 12.16 or change the
definition of the term “Subsidiary” without the written consent of each Lender
(other than any Defaulting Lender); provided that any waiver or amendment to
Section 12.16, the terms of Section 10.02(c) or any Security Instrument in a
manner that results in the Secured Swap Obligations secured by such Security
Instrument no longer being secured thereby on an equal and ratable basis with
the principal of the Loans, or any amendment or other change to the definition
of ''“Secured Swap Agreement''”, ''“Secured Swap Obligations''” or ''“Secured
Swap Party''”, shall also require the written consent of each Lender and each
Secured Swap Party adversely affected thereby,5789 (vii) release any Guarantor
(except as set forth in the Guaranty Agreement), release all or substantially
all of the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.14(a) to less than 8090%, without the written
consent of each Lender (other than any Defaulting Lender), or (viii) change any
of the provisions of this Section 12.02(b) or the definition of “Majority
Lenders” or “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or under any

 

5789

Section 12.02(b)(vi) amended by the ATA.

 

99



--------------------------------------------------------------------------------

other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender); provided that any change to the provisions of
Section 12.02(b)(vi) or this proviso in this Section 12.02(b)(viii), shall also
require the written consent of each Secured Swap Party; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, any other Agent, or the Issuing Bank hereunder or
under any other Loan Document without the prior written consent of the
Administrative Agent, such other Agent or the Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.14 shall be
effective simply by delivering to the Administrative Agent a supplemental
schedule clearly marked as such and, upon receipt, the Administrative Agent will
promptly deliver a copy thereof to the Lenders.5890

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including, without limitation, the
reasonable fees, charges and disbursements of legal counsel and other outside
consultants for the Administrative Agent, the reasonable travel, photocopy,
mailing, courier, telephone and other similar expenses, and the cost of
environmental invasive and non-invasive assessments and audits and surveys and
appraisals, in connection with the syndication of the credit facilities provided
for herein, the preparation, negotiation, execution, delivery and administration
(both before and after the execution hereof and including advice of counsel to
the Administrative Agent as to the rights and duties of the Administrative Agent
and the Lenders with respect thereto) of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of or consents related to
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by any Agent or any Lender in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND

 

 

5890 

Section 12.02(b) amended by Fourth Amendment and most recently amended by the
ATAThirteenth Amendment.

 

100



--------------------------------------------------------------------------------

DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST
ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF THE
PARENT GUARANTOR OR THE BORROWER TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM,
INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT
NOTWITHSTANDING THE NON COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION
OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER ASPECT OF THE
LOAN DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE PARENT GUARANTOR AND
THE BORROWER BY THE PARENT GUARANTOR AND THE BORROWER, (vii) ANY ASSERTION THAT
THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT
GUARANTOR OR THE BORROWER OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING,
THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT,
DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY THE PARENT
GUARANTOR OR THE BORROWER WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE PARENT
GUARANTOR OR THE BORROWER, (x) THE PAST OWNERSHIP BY THE PARENT GUARANTOR OR THE
BORROWER OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT
LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL,
GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR
ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY THE PARENT GUARANTOR OR THE BORROWER OR ANY ACTUAL OR
ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED
OR OPERATED BY THE PARENT GUARANTOR OR THE BORROWER, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE PARENT

 

101



--------------------------------------------------------------------------------

GUARANTOR OR THE BORROWER, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or the Issuing Bank under Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to such Agent, the
Arranger or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Arranger or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, neither Parent Guarantor nor
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section 12.03 shall be payable not later than ten
days after written demand therefor.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) neither the Parent Guarantor nor the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Parent Guarantor or the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations

 

102



--------------------------------------------------------------------------------

hereunder except in accordance with this Section 12.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower; provided that no consent of the Borrower shall be required if
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default has occurred and is continuing, is to any other assignee;
and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such

 

103



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice. In connection with any
changes to the Register, if necessary, the Administrative Agent will reflect the
revisions on Annex I and forward a copy of such revised Annex I to the Borrower,
the Issuing Bank and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(c)(ii) and any
written consent to such assignment required by Section 12.04, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

(c)

(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the proviso to Section 12.02 that
affects such Participant. In addition such

 

104



--------------------------------------------------------------------------------

agreement must provide that the Participant be bound by the provisions of
Section 12.03. Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender; provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 5.03 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(d) as
though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Parent
Guarantor and the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, any other Agent, the Issuing Bank or any Lender
may have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so

 

105



--------------------------------------------------------------------------------

satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s and the Lenders’ Liens, security
interests, rights, powers and remedies under this Agreement and each Loan
Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Parent Guarantor and the
Borrower shall each take such action as may be reasonably requested by the
Administrative Agent and the Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent Guarantor
or the Borrower against any of and all the obligations owed to such Lender now
or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and

 

106



--------------------------------------------------------------------------------

although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF A
PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANOTHER PARTY
IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY

 

107



--------------------------------------------------------------------------------

SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO
PARTY HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Swap Agreement relating to the Parent Guarantor and the
Borrower and their obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Parent Guarantor or the Borrower. For the purposes
of this Section 12.11, “Information” means all information received from the
Parent Guarantor or the Borrower relating to the Parent Guarantor or the
Borrower and their businesses, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Parent Guarantor or the
Borrower; provided that, in the case of information received from the Parent
Guarantor or the Borrower after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and the Parent Guarantor, the Borrower, the Administrative Agent, each
Lender and the respective Affiliates of each of the foregoing (and the
respective partners, directors, officers, employees, agents, advisors and other
representatives of the

 

108



--------------------------------------------------------------------------------

aforementioned Persons), and any other party, may disclose to any and all
Persons, without limitation of any kind (a) any information with respect to the
U.S. federal and state income tax treatment of the transactions contemplated
hereby and any facts that may be relevant to understanding the U.S. federal or
state income tax treatment of such transactions (“tax structure”), which facts
shall not include for this purpose the names of the parties or any other person
named herein, or information that would permit identification of the parties or
such other persons, or any pricing terms or other nonpublic business or
financial information that is unrelated to such tax treatment or tax structure,
and (b) all materials of any kind (including opinions or other tax analyses)
that are provided to the Parent Guarantor, the Borrower, the Administrative
Agent or such Lender relating to such tax treatment or tax structure.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Notes, it is agreed as follows: (a) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such

Lender under any of the Loan Documents or agreements or otherwise in connection
with the Notes shall under no circumstances exceed the maximum amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Indebtedness (or, to the extent that the principal amount of the Indebtedness
shall have been or would thereby be paid in full, refunded by such Lender to the
Borrower); and (b) in the event that the maturity of the Notes is accelerated by
reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to any Lender may never include more than the maximum amount allowed
by such applicable law, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically by such Lender as of the
date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower). All sums paid
or agreed to be paid to any Lender for the use, forbearance or detention of sums
due hereunder shall, to the extent permitted by law applicable to such Lender,
be amortized, prorated, allocated and spread throughout the stated term of the
Loans evidenced by the Notes until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender on any date shall be computed at the
Highest Lawful Rate applicable to such Lender pursuant to this Section 12.12 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Lender would be less than the amount of
interest payable to such Lender computed at the Highest Lawful Rate applicable
to such Lender, then the amount of interest payable to such Lender in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of

 

109



--------------------------------------------------------------------------------

interest payable to such Lender shall equal the total amount of interest which
would have been payable to such Lender if the total amount of interest had been
computed without giving effect to this Section 12.12. To the extent that Chapter
303 of the Texas Finance Code is relevant for the purpose of determining the
Highest Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect. Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

Section 12.14 Existing Credit Agreement. On the Effective Date (or as soon as
practicable with respect to (c)):

(a) the Borrower shall pay all accrued and unpaid commitment fees, break funding
fees under Section 5.02 and all other fees that are outstanding under the
Existing Credit Agreement for the account of each “Lender” under the Existing
Credit Agreement;

(b) each “ABR Loan” and “Eurodollar Loan” outstanding under the Existing Credit
Agreement shall be deemed to be repaid with the proceeds of a new ABR Loan or
Eurodollar Loan, as applicable, under this Agreement;

(c) the Administrative Agent shall use reasonable efforts to cause such “Lender”
under the Existing Credit Agreement to deliver to the Borrower as soon as
practicable after the Effective Date the Note issued by the Borrower to it under
the Existing Credit Agreement, marked “canceled” or otherwise similarly defaced;

 

110



--------------------------------------------------------------------------------

(d) each Letter of Credit issued and outstanding under the Existing Credit
Agreement shall be deemed issued under this Agreement without the payment of
additional fees; and

(e) the Existing Credit Agreement and the commitments thereunder shall be
superceded by this Agreement and such commitments shall terminate.

Section 12.15 Senior Indebtedness. The parties hereto acknowledge and agree that
the Indebtedness hereunder is specifically designated “Senior Indebtedness” as
required by the Second Lien Term Loan Documents.[Reserved].91

Section 12.16 Collateral Matters; Swap Agreements. The benefit of the Security
Instruments and of the provisions of this Agreement relating to any collateral
securing the Indebtedness shall also extend to and be available to Secured Swap
Parties on a pro rata basis (but subject to the terms of the Loan Documents,
including provisions thereof relating to the application and priority of
payments to the Persons entitled thereto) in respect of any Secured Swap
Obligations; provided that if a Person or its Affiliate ceases to be a Secured
Swap Party solely because the Revolving Credit Exposures have been paid in full
and the Commitments terminated, then the Liens securing such Secured Swap
Agreements shall continue in favor of such Person until those obligations are
paid in full in cash or otherwise expire or are terminated. Except as expressly
set forth in Section 12.02(b), no Secured Swap Party shall have any voting
rights under any Loan Document as a result of the existence of any Secured Swap
Obligations owed to it.5992

Section 12.17 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, any other Agent, the
Issuing Bank or any Lender for any reason whatsoever. There are no third party
beneficiaries.

Section 12.18 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.

Section 12.19 No Advisory or Fiduciary Responsibility. Section 12.20 In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Parent Guarantor and the Borrower acknowledge and
agree that: (i) (A) the arranging and other services related to the Loan
Documents provided by the Administrative Agent, the Arranger and the Lenders are
arm’s-

 

 

91  Deleted by Thirteenth Amendment.

5992 

Section 12.16 amended by the ATA.

 

111



--------------------------------------------------------------------------------

length commercial transactions between the the Parent Guarantor and the
Borrower, on the one hand, and the Administrative Agent, the Arranger and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Parent Guarantor and the
Borrower, or any other Person and (B) neither the Administrative Agent, the
Arranger nor any Lender has any obligation to the Parent Guarantor and the
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Parent Guarantor and the
Borrower, and neither the Administrative Agent, the Arranger, nor any Lender has
any obligation to disclose any of such interests to the Parent Guarantor or the
Borrower. To the fullest extent permitted by law, the Parent Guarantor and the
Borrower hereby waive and release any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

[SIGNATURES BEGIN NEXT PAGE]

 

112



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

PARENT GUARANTOR:

GOODRICH PETROLEUM CORPORATION

By:

Name: David Looney

Title: Executive Vice President and Chief Financial Officer

BORROWER:

GOODRICH PETROLEUM COMPANY, L.L.C

By:

Name: David Looney

Title: Executive Vice President and Chief Financial Officer

[Signature Page – Credit Agreement]

1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BNP PARIBAS as Administrative Agent and Lender

By:

Name: Evans Swann

Title: Managing Director

By:

Name: Polly Schott

Title: Director

[Signature Page – Credit Agreement]

2



--------------------------------------------------------------------------------

LENDERS:

BANK OF MONTREAL as Syndication Agent and Lender

By:

Name: Gumaro Tijerina

Title: Director

[Signature Page – Credit Agreement]

3



--------------------------------------------------------------------------------

LENDERS:

COMPASS BANK as Documentation Agent and Lender

By:

Name: Dorothy Marchand

Title: Sr. Vice President

[Signature Page – Credit Agreement]

4



--------------------------------------------------------------------------------

LENDERS:

JP MORGAN CHASE BANK, NA

By:

Name: Michael A. Kamauf

Title: Vice President

[Signature Page – Credit Agreement]

5



--------------------------------------------------------------------------------

LENDERS:

WELLS FARGO BANK, NA

By:

Name: Scott Hodges

Title: Vice President

[Signature Page – Credit Agreement]

6



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, NA

By:

Name: Jeffrey H. Rathkamp

Title: Managing Director

[Signature Page – Credit Agreement]

7



--------------------------------------------------------------------------------

ANNEX I60 LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable
Percentage     Maximum Credit
Amount  

Wells Fargo Bank, National Association

     20.777777780000 %    $ 124,666,666.68      

 

 

   

 

 

 

Bank of Montreal

  14.555555555000 %  $ 87,333,333.33      

 

 

   

 

 

 

Compass Bank

  14.555555555000 %  $ 87,333,333.33      

 

 

   

 

 

 

JPMorgan Chase Bank, N.A.

  14.555555555000 %  $ 87,333,333.33      

 

 

   

 

 

 

Bank of America, N.A.

  13.333333333333 %  $ 80,000,000.00      

 

 

   

 

 

 

Royal Bank of Canada

  13.333333333333 %  $ 80,000,000.00      

 

 

   

 

 

 

The Bank of Nova Scotia

  8.888888888333 %  $ 53,333,333.33      

 

 

   

 

 

 

60 Amended by Borrowing Base Agreement and Master Assignment

Annex I-1



--------------------------------------------------------------------------------

EXHIBIT A FORM OF NOTE

$[ ] May 5, 2009

FOR VALUE RECEIVED, GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited
liability company (the “Borrower”) hereby promises to pay to the order of
[            ] (the “Lender”), at the principal office of BNP PARIBAS (the
“Administrative Agent”), at 1200 Smith Street, Suite 3100, Houston, TX 77002,
the principal sum of [            ] Dollars ($[            ]) (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to the Borrower under the Credit Agreement, as hereinafter defined),
in lawful money of the United States of America and in immediately available
funds, on the dates and in the principal amounts provided in the Credit
Agreement, and to pay interest on the unpaid principal amount of each such Loan,
at such office, in like money and funds, for the period commencing on the date
of such Loan until such Loan shall be paid in full, at the rates per annum and
on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Second Amended and Restated
Credit Agreement dated as of May 5, 2009 among the Parent Guarantor, the
Borrower, the Administrative Agent, and the other agents and lenders signatory
thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement as the same may be amended and restated,
amended, supplemented or modified from time to time, the “Credit Agreement”).
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

Exhibit A-1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

GOODRICH PETROLEUM COMPANY, L.L.C. By: Name: Title:

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B FORM OF BORROWING REQUEST

[            ], 20[ ]

GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Second Amended and Restated Credit
Agreement dated as of May 5, 2009 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Parent Guarantor, the Borrower, BNP PARIBAS, as Administrative Agent and the
other agents and lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby requests a Borrowing as follows:

 

(i) Aggregate amount of the requested Borrowing is $[            ];

(ii) Date of such Borrowing is [            ], 20[ ];

(iii) Requested Borrowing is to be [an ABR Borrowing] [a Eurodollar Borrowing];

(iv) In the case of an ABR Borrowing, the Requested Borrowing is [Revocable]
[Irrevocable];

 

(v) In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is [            ];

(vi) Amount of Borrowing Base in effect on the date hereof is $[            ];

(vii) Total Revolving Credit Exposures on the date hereof (i.e., outstanding
principal amount of Loans and total LC Exposure) is $[            ]; and

(viii) Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[            ]; and

(ix) Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[            ]

[            ]

[            ]

[            ]

[            ]

Exhibit B-1



--------------------------------------------------------------------------------

(i) The undersigned certifies that he/she is the [ ] of the

Parent Guarantor and the [ ] of the Borrower, and that as such he/she is
authorized to execute this certificate on behalf of the Parent Guarantor and the
Borrower. The undersigned further certifies, represents and warrants on behalf
of the Borrower that the Borrower is entitled to receive the requested Borrowing
under the terms and conditions of the Credit Agreement.

 

   

GOODRICH PETROLEUM CORPORATION

 

By:

Name:

Title:

GOODRICH PETROLEUM COMPANY, L.L.C.

By:

Name:

Title:

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C FORM OF INTEREST ELECTION REQUEST

[            ], 20[ ]

GOODRICH PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Second Amended and Restated Credit
Agreement dated as of May 5, 2009 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”) among the
Parent Guarantor, the Borrower, BNP PARIBAS, as Administrative Agent and the
other agents and lenders (the “Lenders”) which are or become parties thereto
(unless otherwise defined herein, each capitalized term used herein is defined
in the Credit Agreement), hereby makes an Interest Election Request as follows:

(i) The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [            ];

(ii) The effective date of the election made pursuant to this Interest Election
Request is [ ], 20[ ];[and]

(iii) The resulting Borrowing is to be [an ABR Borrowing] [a Eurodollar
Borrowing];

[(iv) If the resulting Borrowing is to be an ABR Borrowing, this Interest
Election Request is [Revocable] [Irrevocable] [; and]

[(v) [If the resulting Borrowing is a Eurodollar Borrowing] The Interest Period
applicable to the resulting Borrowing after giving effect to such election is
[            ]].

The undersigned certifies that he/she is the [ ] of the Borrower, and that as
such he/she is authorized to execute this certificate on behalf of the Borrower.
The undersigned further certifies, represents and warrants on behalf of the
Borrower that the Borrower is entitled to receive the requested continuation or
conversion under the terms and conditions of the Credit Agreement.

 

   

GOODRICH PETROLEUM COMPANY, L.L.C.

 

By:

Name:

Title:

Exhibit C-1



--------------------------------------------------------------------------------

EXHIBIT D FORM OF COMPLIANCE CERTIFICATE

The undersigned hereby certifies that he/she is the [            ] of GOODRICH
PETROLEUM COMPANY, L.L.C., a Louisiana limited liability company (the
“Borrower”), and the [            ] of Goodrich Petroleum Corporation, a
Delaware corporation (the “Parent Guarantor”) and that as such he/she is
authorized to execute this certificate on behalf of the Parent Guarantor and the
Borrower. With reference to the Second Amended and Restated Credit Agreement
dated as of May 5, 2009 (together with all amendments, restatements, supplements
or other modifications thereto being the “Agreement”) among the Parent
Guarantor, the Borrower, BNP PARIBAS, as Administrative Agent, and the other
agents and lenders (the “Lenders”) which are or become a party thereto, and such
Lenders, the undersigned represents and warrants as follows (each capitalized
term used herein having the same meaning given to it in the Agreement unless
otherwise specified):

(a) The representations and warranties of the Parent Guarantor and the Borrower
contained in Article VII of the Agreement and in the Loan Documents and
otherwise made in writing by or on behalf of the Parent Guarantor and the
Borrower pursuant to the Agreement and the Loan Documents were true and correct
when made, and are repeated at and as of the time of delivery hereof and are
true and correct in all material respects at and as of the time of delivery
hereof, except to the extent such representations and warranties are expressly
limited to an earlier date or the Majority Lenders have expressly consented in
writing to the contrary.

(b) The Parent Guarantor and the Borrower have performed and complied with all
agreements and conditions contained in the Agreement and in the Loan Documents
required to be performed or complied with by it prior to or at the time of
delivery hereof [or specify default and describe].

(c) Since December 31, 2008, no change has occurred, either in any case or in
the aggregate, in the condition, financial or otherwise, of Parent Guarantor or
the Borrower which could reasonably be expected to have a Material Adverse
Effect [or specify event].

 

(d) There exists no Default or Event of Default [or specify Default and
describe].

(e) Attached hereto are the detailed computations necessary to determine whether
the Parent Guarantor is in compliance with Section 9.01 and Section 8.14 as of
the end of the [fiscal quarter][fiscal year] ending [            ].

Exhibit D-1



--------------------------------------------------------------------------------

EXECUTED AND DELIVERED this [            ] day of [            ].

 

   

GOODRICH PETROLEUM CORPORATION

 

By:

Name:

Title:

GOODRICH PETROLEUM COMPANY, L.L.C.

By:

Name:

Title:

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E SECURITY INSTRUMENTS

1) Guaranty and Collateral Agreement dated as of May 5, 2009 by the Borrower and
the Parent Guarantor, as the Guarantors, in favor of the Administrative Agent
and the Lenders.

2) Financing Statements in respect of item 1, by

a) the Borrower; and

b) the Parent Guarantor.

3) Stock Powers delivered in respect of item 1.

a) Goodrich Petroleum Company, LLC, a Louisiana limited liability company;

4) Fourth Amendment and Supplement of Restated Mortgage, Deed of Trust,
Indenture, Security Agreement, Financing Statement and Assignment of Production
dated as of May 5, 2009 by the Borrower, as mortgagor, in favor of Brian Malone,
as Trustee, for the benefit the Administrative Agent, the Lenders and others, to
be filed in San Patricio County, Texas.

5) Second Amendment and Supplement of Mortgage, Deed of Trust, Indenture,
Security Agreement, Financing Statement and Assignment of Production dated as of
May 5, 2009 by the Borrower, as mortgagor, in favor of Brian Malone, as Trustee,
for the benefit the Administrative Agent, the Lenders and others, to be filed in
Panola and Rusk Counties, Texas.

6) First Amendment and Supplement of Mortgage, Deed of Trust, Indenture,
Security Agreement, Financing Statement and Assignment of Production dated as of
May 5, 2009 by the Borrower, as mortgagor, in favor of Brian Malone, as Trustee,
for the benefit the Administrative Agent, the Lenders and others, to be filed in
Angelina and Nacogdoches Counties, Texas.

7) First Amendment and Supplement of Mortgage, Deed of Trust, Indenture,
Security Agreement, Financing Statement and Assignment of Production dated as of
May 5, 2009 by the Borrower, as mortgagor, in favor of Brian Malone, as Trustee,
for the benefit the Administrative Agent, the Lenders and others, to be filed in
Cherokee, Harrison and Upshur Counties, Texas.

8) Second Amendment, Supplement and Ratification of Mortgage, Security
Agreement, Financing Statement and Assignment of Production dated as of May 5,
2009 by the Borrower, as mortgagor, in favor of the Administrative Agent, as
mortgagee, for the benefit of the Lenders, to be filed in Caddo and DeSoto
Parishes, Louisiana.

9) Second Amendment, Supplement and Ratification of Restated Mortgage, Security
Agreement, Financing Statement and Assignment of Production dated as of May 5,
2009 by the Borrower, as mortgagor, in favor of the Administrative Agent, as
mortgagee, for the benefit of the Lenders, to be filed in Bienville Parish,
Louisiana.

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT F FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

 

2.

Assignee: [and is an Affiliate/Approved Fund of [identify Lender]61]

3.

Borrower: GOODRICH PETROLEUM COMPANY, L.L.C.

4.

Administrative Agent: BNP PARIBAS, as the administrative agent under the Credit
Agreement

5.

Credit Agreement: The Second Amended and Restated Credit Agreement dated as of
May 5, 2009 among Goodrich Petroleum Corporation, Goodrich Petroleum Company,
LLC, the Lenders parties thereto, BNP Paribas, as Administrative Agent, and the
other agents parties thereto.

6.

Assigned Interest:

 

 

61  Select as applicable.

Exhibit F-1



--------------------------------------------------------------------------------

Commitment Assigned  

Aggregate Amount of Commitment/
Loans for all Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of Commitment/
Loans62

  $   $   %  

 

 

 

 

 

$ $ %  

 

 

 

 

 

$ $ %  

 

 

 

 

 

Effective Date:                         , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR

[NAME OF ASSIGNOR]

By:

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

Title:

62 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

Exhibit F-2



--------------------------------------------------------------------------------

[Consented to and]63 Accepted:

BNP PARIBAS, as Administrative Agent

 

By:

Title:

[Consented to:]64

[NAME OF RELEVANT PARTY]

By:

Title:

63 To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

64 To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

Exhibit F-3



--------------------------------------------------------------------------------

ANNEX 1

[             ]65

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 8.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

65 Describe Credit Agreement at option of Administrative Agent.

Exhibit F-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.

Exhibit F-5



--------------------------------------------------------------------------------

SCHEDULE 7.05 LITIGATION

None.

Schedule 7.05 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.14 SUBSIDIARIES AND PARTNERSHIPS

None.

Schedule 7.14 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.18 GAS IMBALANCES

None.

Schedule 7.23 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.19 MARKETING CONTRACTS

None.

Schedule 7.24 - 1



--------------------------------------------------------------------------------

SCHEDULE 7.20 SWAP AGREEMENTS

The Swap Agreements of the Borrower as of March 31, 2009 are set forth on the
attached document.

Schedule 7.24 - 1



--------------------------------------------------------------------------------

SCHEDULE 9.05 INVESTMENTS

 

INVESTMENT COUNTERPARTY

 

INVESTMENT AMOUNT

JP Morgan

 

$9,500,000.00

BBVA Compass

 

$15,500,000.00

BNP Paribas

 

$19,000,000.00

Schedule 9.05 - 1